Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 1 of 127 PageID# 1233




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

   RICARDO R. GARCIA, DUANE K. GLOVER,       )
   PAUL E. JACOBSON, GAETANO CALISE,         )
   MYKHAYLO I. HOLOVATYUK, BRIAN             )   Case No.: 1:19-cv-00331-LO-MSN
   GARCIA, PAUL THOMSON, and DAVID           )
   HARTMAN on behalf of themselves and all   )   JURY TRIAL DEMANDED
   others similarly situated,                )
                                             )
         Plaintiffs,                         )
                                             )
   v.                                        )
                                             )
   VOLKSWAGEN GROUP OF AMERICA, INC.         )
   a/k/a AUDI OF AMERICA, INC.,              )
   and VOLKSWAGEN                            )
   AKTIENGESELLSCHAFF,                       )
                                             )
         Defendants.                         )



                 SECOND AMENDED CLASS ACTION COMPLAINT
  ______________________________________________________________________________

   Michael J. Melkersen                  Nathan D. Finch
   9633 S. Congress Street               Joseph Rice (Admitted Pro Hac Vice)
   New Market, Virginia 22844            Kevin R. Dean (Admitted Pro Hac Vice)
   Telephone: 540.740.3937               Motley Rice LLC
   Facsimile: 540.740.8851               28 Bridgeside Boulevard
   E-mail: mike@mlawpc.com               Mount Pleasant, South Carolina 29464
                                         Telephone: 843.216.9000
                                         Facsimile: 843.216.9440
                                         E-mail: kdean@motleyrice.com

                                         Attorneys for the Plaintiffs and
                                         Interim Class Counsel
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 2 of 127 PageID# 1234




                                                           TABLE OF CONTENTS

  INTRODUCTION ........................................................................................................................................ 1
  PARTIES ...................................................................................................................................................... 5
     A. Individual and Representative Plaintiffs ............................................................................................. 5
     B. Defendants........................................................................................................................................... 9
  AGENCY .................................................................................................................................................... 11
  SUBJECT MATTER JURISDICTION ...................................................................................................... 12
  PERSONAL JURISDICTION .................................................................................................................... 12
     A. VW America ..................................................................................................................................... 12
     B. VW Germany .................................................................................................................................... 12
  VENUE ....................................................................................................................................................... 14
  COMMON FACTUAL ALLEGATIONS .................................................................................................. 15
     A. Federal Standards & Certification Requirements.............................................................................. 15
     B. Pre-Production Cars .......................................................................................................................... 17
     C. Press-Fleet Cars ................................................................................................................................. 20
     D. Leased-Fleet Cars .............................................................................................................................. 24
     E. The Odometer Fraud.......................................................................................................................... 25
     F. Volkswagen’s Certified Pre-Owned Program ................................................................................... 30
     G. The Carfax Con-Job .......................................................................................................................... 33
     H. Skyrocketing CPO Sales Leads to More Fraud................................................................................. 38
     I. The Sneaky Recall .............................................................................................................................. 41
     J. Tolling of the Statute of Limitations .................................................................................................. 46
  CLASS ACTION ALLEGATIONS ........................................................................................................... 47
     A. Class Vehicles Defined ..................................................................................................................... 47
     B. Nationwide Class............................................................................................................................... 48
     C. California State Class ........................................................................................................................ 48
     D. Colorado State Class ......................................................................................................................... 48
     E. Florida State Class .............................................................................................................................. 48
     F. Illinois State Class ............................................................................................................................. 48
     G. New Jersey State Class ..................................................................................................................... 48
     H. Washington State Class ..................................................................................................................... 48
     J. Numerosity and Ascertainability ........................................................................................................ 49
     K. Typicality .......................................................................................................................................... 50
     L. Predominance of Common Questions ............................................................................................... 50

                                                       Second Amended Complaint
                                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                                 Page ii
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 3 of 127 PageID# 1235



     M. Superiority ........................................................................................................................................ 51
  CLAIMS FOR RELIEF .............................................................................................................................. 53
  FEDERAL CLAIMS .................................................................................................................................. 53
     COUNT I ................................................................................................................................................ 53
  COMMON LAW CLAIMS ........................................................................................................................ 57
     COUNT I ................................................................................................................................................ 57
     COUNT II ............................................................................................................................................... 62
     COUNT III .............................................................................................................................................. 68
  STATE LAW CLAIMS .............................................................................................................................. 69
  CALIFORNIA ............................................................................................................................................ 69
     COUNT I ................................................................................................................................................ 69
     COUNT II ............................................................................................................................................... 73
  COLORADO .............................................................................................................................................. 78
     COUNT I ................................................................................................................................................ 78
     COUNT II ............................................................................................................................................... 83
     COUNT III .............................................................................................................................................. 85
  FLORIDA ................................................................................................................................................... 88
     COUNT I ................................................................................................................................................ 88
     COUNT II ............................................................................................................................................... 92
  COUNT III .................................................................................................................................................. 94
  ILLINOIS .................................................................................................................................................... 97
     COUNT I ................................................................................................................................................ 98
  COUNT II ................................................................................................................................................. 101
  NEW JERSEY .......................................................................................................................................... 105
     COUNT I .............................................................................................................................................. 105
     COUNT II ............................................................................................................................................. 109
     COUNT III ............................................................................................................................................ 111
  WASHINGTON ....................................................................................................................................... 115
     COUNT I .............................................................................................................................................. 115
  COUNT II ................................................................................................................................................. 118
  PRAYER FOR RELIEF ........................................................................................................................... 122
  DEMAND FOR JURY TRIAL ................................................................................................................ 123




                                                       Second Amended Complaint
                                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                                 Page iii
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 4 of 127 PageID# 1236




                     SECOND AMENDED CLASS ACTION COMPLAINT

         Plaintiffs Ricardo R. Garcia, Duane K. Glover, Paul E. Jacobson, Gaetano Celise,

  Mykhaylo I. Holovatyuk, Brian Garcia, Paul Thomson, and David Hartman (collectively

  “Plaintiffs”), on behalf of themselves and all others similarly situated (the “Class” as defined

  hereinafter), bring this action against Volkswagen Group of America, Inc. f/k/a Volkswagen of

  America, Inc., a/k/a Audi of America, Inc. (“VWGOA” or “VW America”) and Volkswagen

  Aktiengesellschaft (“VWAG” or “VW Germany”) and allege, based upon information and belief,

  the investigation of counsel, and personal knowledge of the individual Plaintiffs as to the

  allegations pertaining to themselves, the following:

                                         INTRODUCTION

  1.     This lawsuit concerns a scheme by VW America and VW Germany (collectively

         “Volkswagen” or “Defendants”) to yet again defraud its consumers by illegally titling,

         marketing and selling so-called “certified pre-owned” (“CPO”) vehicles and certain other

         vehicles to unsuspecting customers who would have never otherwise purchased these cars

         or who would have paid less for such vehicles had the truth been known. Specifically,

         Volkswagen misrepresented the certification, prior use and mileage of these vehicles to

         induce the fraudulent sale of these cars in three interrelated ways.

  2.     First, from January 1, 2007 through the present, Volkswagen sold certain Volkswagen-

         branded vehicles commonly known as pre-series, zero series or pre-production cars (“Pre-

         Production Cars”), by falsely representing to consumers that such vehicles conformed to

         all Federal Motor Vehicle Safety Standards (“Federal Safety Standards”), when in fact,

         Volkswagen knew that these Pre-Production Cars violated Federal Safety Standards and

         could not be legally sold in the United States. These illegally sold Pre-Production Cars
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 5 of 127 PageID# 1237




        comprise the first portion of the Class Vehicles (defined below) for which this lawsuit is

        brought, which shall be referred to hereinafter as the Pre-Production Class Vehicles.

  3.    Second, from June 1, 2011 through the present, Volkswagen sold certain Volkswagen-

        branded corporate fleet vehicles (“Corporate Fleet Cars”) without disclosing that these

        CPO-designated cars had been regularly driven for testing and evaluation by members of

        the automotive press (“Press-Fleet Cars”) before these same vehicles were advertised and

        resold to unsuspecting consumers. Volkswagen misleadingly marketed these Corporate

        Fleet Cars as “CARFAX 1-Owner” vehicles purportedly entitled to a price premium in the

        marketplace as a result of such “1-Owner” status. Press-Fleet Cars, however, are

        significantly less valuable than similarly situated vehicles that have not been test-driven by

        a myriad of persons within the automotive press. Therefore, by misrepresenting the history

        of its Corporate Fleet Cars, Volkswagen was able to sell Press-Fleet Cars that it would not

        have been able to otherwise sell at a price it would not have been otherwise able to obtain.

        These illegally sold Press-Fleet Cars comprise the second portion of the Class Vehicles

        (defined below) for which this lawsuit is brought, which shall be referred to hereinafter as

        the Press-Fleet Class Vehicles.

  4.    Third, from June 1, 2011 to the present, Volkswagen sold certain Volkswagen-branded

        vehicles without disclosing that these CPO-designated cars had been assigned to a pool of

        vehicles (the “Pool-Fleet Cars”) that were loaned for personal use by employees within

        VWGOA prior to being leased to a particular employee (the “Leased-Fleet Cars”). These

        Leased-Fleet Cars were then advertised and resold to unsuspecting consumers.

        Volkswagen misleadingly sold these Leased-Fleet Cars as “CARFAX 1-Owner” vehicles

        purportedly entitled to a price premium in the marketplace as a result of such “1-Owner”


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 2
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 6 of 127 PageID# 1238




        status, even though Volkswagen knew that such Leased-Fleet Cars had been driven by a

        myriad of other individuals prior to being resold to consumers for more than those cars

        were otherwise worth had the true history of the Leased-Fleet Cars been disclosed. These

        illegally sold Leased-Fleet Cars comprise the third portion of the Class Vehicles (defined

        below) for which this lawsuit is brought, which shall be referred to hereinafter as the

        Leased-Fleet Class Vehicles.

  5.    To cover its tracks of its fraudulent sale of the Pre-Production Class Vehicles, the Press-

        Fleet Class Vehicles, and the Leased-Fleet Class Vehicles (collectively the “Class

        Vehicles”), Volkswagen misrepresented the mileage of the Class Vehicles as of the date

        that it applied for and obtained the original title to those vehicles. Specifically, Volkswagen

        falsely represented to unsuspecting consumers that the Class Vehicles had only been driven

        a nominal number of miles (i.e.10 miles) at the time those cars were originally titled, when

        in fact, the Class Vehicles had been driven thousands of miles as of the date when

        Volkswagen first applied for and obtained the original title (hereinafter the “Odometer

        Fraud”).

  6.    It is a common characteristic of Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars

        to have been driven a substantial number of miles during the first eight months of the

        calendar year when those cars are first introduced to the market. This is generally not true

        of cars of the same series and model year that are properly certified to be sold to the public,

        given that these cars are not typically released for sale until the Fall. For example, the 2019

        Passat would generally not be released for sale to the public until September or October of

        2018, but it would not be uncommon for the Pre-Production version of the 2019 Passat to

        be released for use as a Press-Fleet Car in February or March of 2018. Given the foregoing,


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 3
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 7 of 127 PageID# 1239




        if Volkswagen had disclosed that a newly-introduced vehicle was driven extensively prior

        to the Fall of the release year, Volkswagen would have necessarily revealed that vehicle to

        be a Pre-Production Car. Because Volkswagen knew that it was and is illegal to sell Pre-

        Production Cars to the public, Volkswagen lied about when the mileage on the Class

        Vehicles occurred. Volkswagen furthered this deception by then falsely declaring these

        cars to be of the highest quality to justify the “Certified Pre-Owned” designation, even

        though the Class Vehicles were not CPO eligible. Volkswagen then provided the Plaintiffs

        and the Class members with a falsified Carfax Report that inaccurately identified the Class

        Vehicles as “1-Owner” cars and that concealed the abuse to which the Class Vehicles were

        subjected prior to being offered for resale.

  7.    Volkswagen’s plan worked insofar as Volkswagen tricked the Plaintiffs and the Class

        members to purchase the Class Vehicles at a premium price well above what those vehicles

        were worth on the date of the sale. The Pre-Production Class Vehicles are now known to

        be essentially worthless given that those cars are not properly certified to federal safety

        standards, cannot be legally driven and cannot be legally sold.

  8.    Plaintiffs bring this action individually and on behalf of all the other purchasers of the Class

        Vehicles to recover the damage caused by Volkswagen’s illegal and fraudulent sale of the

        Class Vehicles, as well as for injunctive relief, equitable relief, punitive damages,

        attorneys’ fees and costs.




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 4
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 8 of 127 PageID# 1240




                                              PARTIES

                          A. Individual and Representative Plaintiffs

  9.    Ricardo R. Garcia (“R. Garcia”) is a resident of the State of Washington who, on February

        6, 2016, purchased a 2015 Volkswagen Golf R, VIN#WVWLF7AU2FW135993 (the

        “Golf”) from Volkswagen, by and through its authorized dealer and agent, Auburn

        Volkswagen, located in Auburn, Washington, which was represented to be a Certified Pre-

        Owned vehicle. The Golf is a Pre-Production Car and Press-Fleet Car. Neither the status

        of the Golf as a Pre-Production Car, nor as a Press-Fleet Car were disclosed to R. Garcia

        prior to his purchase and was not known by R. Garcia at the time of his purchase. Instead,

        Volkswagen actively concealed from R. Garcia the fact that the Golf was a Pre-Production

        Car and a Press-Fleet Car. Volkswagen further engaged in the Odometer Fraud when

        selling the Golf to R. Garcia. As a Pre-Production Car, the Golf does not conform with

        Federal Safety Standards as represented. The legality of the Golf, its conformance with

        Federal Safety Standards, and its ownership history were important to R. Garcia, as these

        factors would be to any consumer, which R. Garcia relied upon in purchasing the Golf.

        Had R. Garcia been aware that the Golf was one of the Class Vehicles, he would not have

        purchased it. R. Garcia continues to own the Golf.

  10.   Duane K. Glover (“Glover”) is a resident of the State of New Jersey who, on May 17, 2014,

        purchased a 2013 Volkswagen Tiguan, VIN#WVGBU7AX1DW558422 (the “Tiguan”)

        from Volkswagen, by and through its authorized dealer and agent, Princeton Audi

        Volkswagen, located in Princeton, New Jersey, which was represented to be a Certified

        Pre-Owned vehicle. The Tiguan is a Pre-Production Car. The status of the Tiguan as a Pre-

        Production Car was not disclosed to Glover prior to his purchase and was not known by


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 5
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 9 of 127 PageID# 1241




        Glover at the time of his purchase. Instead, Volkswagen actively concealed from Glover

        the status of the Tiguan as a Pre-Production Car. As a Pre-Production Car, the Tiguan does

        not conform with Federal Safety Standards as represented. The legality of the Tiguan, its

        conformance with Federal Safety Standards, and its ownership history were important to

        Glover, as these factors would be to any consumer, which Glover relied upon in purchasing

        the Tiguan. Had Glover been aware that the Tiguan was one of the Class Vehicles, he

        would not have purchased it. Glover continues to own the Tiguan.

  11.   Paul E. Jacobson (“Jacobson”) is a resident of the State of Colorado who, on March 11,

        2016, purchased a 2015 Volkswagen CC R-Line, VIN#WVWAP7AN6FE817987 (the “CC

        R-Line”) from Volkswagen, by and through its authorized dealer and agent, Dublin

        Volkswagen, located in Dublin, California, as a Certified Pre-Owned vehicle. The CC R-

        Line is a Pre-Production Car and Press-Fleet Car. Neither the status of the CC R-Line as

        a Pre-Production Car nor as a Press-Fleet Car were disclosed to Jacobson prior to his

        purchase and was not known by Jacobson at the time of his purchase. Instead, Volkswagen

        actively concealed from Jacobson the fact that the CC R-Line was a Pre-Production Car

        and a Press-Fleet Car. Volkswagen further engaged in the Odometer Fraud when selling

        the CC R-Line to Jacobson. As a Pre-Production Car, the CC R-Line does not conform

        with Federal Safety Standards as represented. The legality of the CC R-Line, its

        conformance with Federal Safety Standards, and its ownership history were important to

        Jacobson, as these factors would be to any consumer, which Jacobson relied upon in

        purchasing the CC R-Line. Had Jacobson been aware that the CC R-Line was one of the

        Class Vehicles, he would not have purchased it. Jacobson continues to own the CC R-

        Line.


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 6
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 10 of 127 PageID# 1242




  12.   Gaetano Calise (“Calise”) is a resident of the State of Illinois who, on August 18, 2017,

        purchased a 2013 Volkswagen CC VR6 4-Motion, VIN#WVWGU7AN3DE556558 (the

        “CC VR6”) from a private individual located in Illinois. The CC VR6 is a Pre-Production

        Car. On information and belief, the CC VR6 is also a Press-Fleet Car. The status of the

        CC VR6 as a Pre-Production Car and Press-Fleet Car was not disclosed to Calise or his

        successor in interest prior to his purchase and was not known by Calise or his successor in

        interest at the time of his purchase. Instead, Volkswagen actively concealed the fact that

        the CC VR6 was a Pre-Production Car and Press-Fleet Car. As a Pre-Production Car, the

        CC VR6 does not conform with Federal Safety Standards as represented. The legality of

        the CC VR6, its conformance with Federal Safety Standards, and its ownership history

        were important to Calise, as these factors would be to any consumer, which Calise relied

        upon in purchasing the CC VR6. Had Calise been aware that the CC-VR6 was one of the

        Class Vehicles, he would not have purchased it. Calise continues to own the CC VR6.

  13.   Mykhaylo I. Holovatyuk (“Holovatyuk”) is a resident of the State of Florida who, on

        February     23,    2013,       purchased       a     2013       Volkswagen   CC    Sport,

        VIN#WVWBN7AN3DE507979 (the “CC Sport”) from Volkswagen, by and through its

        authorized dealer and agent, Volkswagen of Orange Park, located in Jacksonville, Florida,

        which was represented to be a Certified Pre-Owned vehicle. On information and belief, the

        CC Sport is a Pre-Production Car, and therefore, does not conform with Federal Safety

        Standards as represented. The legality of the CC Sport and its conformance with Federal

        Safety Standards were important to Holovatyuk, as these factors would be to any consumer,

        which Holovatyuk relied upon in purchasing the CC Sport. Had Holovatyuk been aware




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 7
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 11 of 127 PageID# 1243




        that the CC Sport was one of the Class Vehicles, Holovatyuk would not have purchased it.

        Holovatyuk continues to own the CC Sport.

  14.   Brian Garcia (“B. Garcia”) is a resident of the State of Florida who, on December 15, 2017,

        purchased a 2017 Volkswagen GTI, VIN#3VW4T7AU7HM001719 (the “GTI”) from

        Volkswagen, by and through its authorized dealer and agent, Gunther Motor Company,

        located in Ft. Lauderdale, Florida, as a Certified Pre-Owned vehicle. On information and

        belief, the GTI is a Press-Fleet Car and/or a Pool-Fleet Car. On information and belief,

        Volkswagen engaged in the Odometer Fraud when selling the Golf to B. Garcia. The

        ownership history and purported one-owner status of the GTI were important to B. Garcia,

        as these factors would be to any consumer, which B. Garcia relied upon in purchasing the

        GTI. Had B. Garcia been aware that the GTI was one of the Class Vehicles he would not

        have purchased it. B. Garcia continues to own the GTI.

  15.   Paul Thomson (“Thomson”) is a resident of the State of California who, on June 12, 2017,

        purchased a 2017 Volkswagen Golf Sportwagen 4-Motion, VIN#3VW017AU4HM500479

        (“the Golf) from Volkswagen, by and through its authorized dealer and agent, Pasadena

        Volkswagen, located in Pasadena, California, which was represented to be a Certified Pre-

        Owned vehicle. On information and belief, Volkswagen engaged in the Odometer Fraud

        when selling the Golf to Thomson. The ownership history of the Golf was important to

        Thomson, as it would be to any consumer, which Thomson relied upon in purchasing the

        Golf. Had Thomson been aware that the Golf was one of the Class Vehicles, he would not

        have purchased it. Thomson continues to own the Golf.

  16.   David R. Hartman (“Hartman”) is a resident of the State of California who, on June 12,

        2018, purchased a 2014 Touareg TDI Lux, VIN#WVGEP9BP1ED001525 (“the Touareg”)


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 8
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 12 of 127 PageID# 1244




        from Volkswagen, by and through its authorized dealer and agent, Netfin Volkswagen,

        located in Westlake Village, California, which was represented to be a Certified Pre-

        Owned vehicle. The Touareg is a Pre-Production Car. As a Pre-Production Car, the

        Touareg does not conform with Federal Safety Standards as represented. The legality of

        the Touareg, its conformance with Federal Safety Standards, and its ownership history

        were important to Hartman, as these factors would be to any consumer, which Hartman

        relied upon in purchasing the Touareg. Had Hartman been aware that the Touareg was one

        of the Class Vehicles he would not have purchased it. Hartman continues to own the

        Touareg.

                                           B. Defendants

  17.   Volkswagen Group of America, Inc., a/k/a Audi of America, Inc. (“VWGOA” or “VW

        America”) is a corporation organized under the laws of the State of New Jersey, with its

        principal place of business located at 2200 Ferdinand Porsche Dr., Herndon, Virginia

        20171. VWGOA is a wholly-owned subsidiary of Volkswagen Aktiengesellschaft.

        VWGOA has appointed Corporation Service Company, 100 Shockoe Slip Fl 2, Richmond,

        Virginia 23219, as its Virginia registered agent for service of process.

  18.   Volkswagen Aktiengesellschaft (“VWAG” or “VW Germany”) is a German corporation

        with its principal place of business in Wolfsburg, Germany. VWAG is the parent company

        of VWGOA. Volkswagen AG designs, develops, manufacturers, and sells automobiles.

        VW Germany may be served with process in accordance with The Convention on the

        Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters

        (the “Hague Convention”).




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 9
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 13 of 127 PageID# 1245




  19.   VW America and VW Germany operate a joint venture (the “Joint Venture”) whereby

        those parties agreed to assist each other in designing, manufacturing, importing,

        distributing, marketing and selling certain motor vehicles in the United States, including

        the Class Vehicles at-issue in this case. At the critical stages in the foregoing activities,

        VWGOA and VWAG acted as the agent for the other in pursuing their common goal of

        selling Volkswagen-branded automobiles in the United States, including the Class

        Vehicles. At all relevant times herein, VWGOA and VWAG each maintained a voice in

        the control and management of this Joint Venture, and each shared in the profits and losses

        of the enterprise. The Joint Venture arose in Virginia and is centered in Virginia, and

        therefore, Virginia law controls the rights and liabilities of the Joint Venture vis-à-vis third

        parties. Under Virginia law, the Joint Venture is treated as a partnership, and under

        applicable Virginia partnership law, each partner is jointly and severally liable for the

        tortious acts of the partnership committed in furtherance of the enterprise. Va. Code § 50-

        73.96. Given the foregoing, VWGOA and VWAG are jointly and severally liable for

        tortious acts of each other, including those acts set forth herein relating to the Class

        Vehicles. The term “Volkswagen” as used herein refers to both the Joint Venture and

        collectively to VWGOA and VWAG.

  20.   VW America and non-party VW Credit, Inc. (“VW Credit”) also operate a joint venture

        (the “CPO Joint Venture”) with respect to the specific management and sale of CPO Cars,

        pursuant to a so-called Risk Sharing Agreement. At all relevant times herein, VWGOA

        and VW Credit each maintained a voice in the control and management of the CPO Joint

        Venture, and each shared in the profits and losses of the CPO Joint Venture. The CPO Joint

        Venture arose in Virginia and is centered in Virginia, and therefore, Virginia law controls


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 10
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 14 of 127 PageID# 1246




        the rights and liabilities of the CPO Joint Venture vis-à-vis third parties. Under Virginia

        law, the CPO Joint Venture is treated as a partnership, and under applicable Virginia

        partnership law, each partner is jointly and severally liable for the tortious acts of the

        partnership committed in furtherance of the enterprise. Va. Code § 50-73.96. Given the

        foregoing, VWGOA is liable for tortious acts of non-party VW Credit, including those acts

        set forth herein relating to the Class Vehicles, to the extent committed by VW Credit in the

        course and scope of the CPO Joint Venture.

                                               AGENCY

  21.   At all relevant times herein, VWGOA and VWAG acted as the agents of each other, and

        all misrepresentations at-issue in this lawsuit and described below in more detail were made

        with knowledge and intent by VWGOA and VWAG that the misrepresentations would be

        repeated to third-parties, like Plaintiffs and the Class, and that such third-parties would rely

        on them.

  22.   VWGOA utilized VW Credit, Inc. as its agent in performing acts relating to the

        management,         titling,      marketing         and        sale       of   Pre-Production

        Cars, Press-Fleet Cars, Pool-Fleet Cars, Leased-Fleet Cars, Corporate-Fleet Cars and the

        Class Vehicles. All misrepresentations at-issue in this lawsuit, whether stated directly by

        VWGOA or through its agent VW Credit, were made with knowledge and intent by

        VWGOA that the misrepresentations would be repeated to third-parties, like Plaintiffs and

        the Class, and that such third-parties would rely on them. References hereinafter to

        VWGOA or to VW America should be construed to mean and include actions taken by

        non-party VW Credit while acting in an agency capacity on behalf of Volkswagen Group




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 11
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 15 of 127 PageID# 1247




        of America, Inc., and/or actions taken by VW Credit that were otherwise in furtherance of

        the CPO Joint Venture.

                             SUBJECT MATTER JURISDICTION

  23.   This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

        (“CAFA”), 28 U.S.C. § 1332(d)(2), because there are more than 100 Class members, at

        least one Class member is of diverse citizenship from at least one defendant (e.g. Plaintiff

        R. Garcia is a citizen of the state of Washington; Plaintiff Jacobson is a citizen of the state

        of Colorado; no defendant is a citizen of either of those states), and the aggregate amount

        in controversy exceeds $5,000,000, exclusive of interest and costs. This Court further

        maintains jurisdiction pursuant to 28 U.S.C. § 1331, given that Plaintiffs bring a claim for

        the Defendants’ alleged violation of a federal statute, namely, the Federal Odometer Act,

        49 U.S.C. §§ 32701, et seq. This Court also maintains supplemental jurisdiction over the

        state law claims asserted herein pursuant to 28 U.S.C. § 1367.

                                  PERSONAL JURISDICTION

                                           A. VW America

  24.   Personal jurisdiction over VW America in Virginia is proper because it is a corporate

        citizen of Virginia, having registered to do business with the Virginia State Corporation

        Commission, and maintaining its principle place of business in Fairfax County, Virginia.

                                          B. VW Germany

  25.   Personal jurisdiction over VW Germany in Virginia is proper because VWAG acted both

        directly and indirectly to (a) transact business in Virginia; (b) supply services or things in

        Virginia; (c) cause tortious injury by an act or omission in Virginia; (d) cause tortious injury

        in Virginia by an act or omission outside Virginia; and (e) regularly does or solicits

                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 12
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 16 of 127 PageID# 1248




        business, engages in a persistent course of conduct, and derives substantial revenue from

        goods used or consumed or services rendered in Virginia. See Va. Code Ann. 8.01-328.1.

        This includes all sales of the Volkswagen-branded Class Vehicles-the majority of which

        were manufactured by VW Germany and shipped to the United States whereupon title was

        transferred to VWGOA in Virginia by virtue of a manufacturer’s certificate of origin issued

        by VWAG.

  26.   The fraudulent scheme to illegally sell Pre-Production Cars in the United States by and

        through VWGOA in Virginia was originated by VWAG in Germany and included

        directives to VWGOA to retrofit Pre-Production and Press-Series Cars that VWAG knew

        could not be legally sold in the United States and to integrate those illegal cars into the

        marketplace by and through VWGOA and the CPO Joint Venture in Virginia. These illegal

        Pre-Production Cars were shipped into the United States from manufacturing plants all

        around the world controlled by VWAG including Germany, Mexico and Chattanooga, but

        ownership of these cars, including the Class Vehicles, always passed through VWGOA in

        Virginia. Once the Volkswagen-branded Class Vehicles had arrived in the United States,

        VWAG provided oversight, strategy and financial support for the marketing and sales of

        those illegal vehicles, by and through VWGOA at its headquarters in Herndon, Virginia.

  27.   VWAG was also responsible for attempting to mislead the National Highway

        Transportation Safety Administration (“NHTSA”) by virtue of the filing on May 16, 2018

        by VWGOA of the so-called Part 573 Safety Recall Report (the “Recall Report”) with the

        NHTSA. The Recall Report, including amendments, was formulated in Virginia though a

        joint effort between VWGOA and VWAG. In the Recall Report and at VWAG’s direction,

        VWGOA falsely claimed that there were only 252 Pre-Production Cars (the “Recalled


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 13
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 17 of 127 PageID# 1249




        Vehicles”) that had been illegally sold in the United States. Despite knowing of the

        illegality of the Class Vehicles all along, and despite senior executives within VW

        Germany having been provided a report as early as August 2016 that identified the Class

        Vehicles as having been illegally sold in the United States (see discussion supra), VW

        Germany directed VWGOA to delay the filing the Recall Report for almost two years while

        its Product Safety Committee within VWAG attempted to figure out some way to avoid

        disclosure that it illegally sold any of the Class Vehicles. When the Recall Report

        ultimately was filed with the NHTSA, it was done for the purpose of misleading regulators

        and U.S. consumers, including the Plaintiffs and Class members, in an attempt by

        Volkswagen to hide the breadth of its misconduct in connection with the fraudulent and

        otherwise illegal sale of the Class Vehicles. Given these direct and ongoing contacts

        between VWAG and VWGOA in Virginia regarding the specific activity that forms a

        portion of the basis for the claims asserted in this lawsuit, personal jurisdiction over VWAG

        in Virginia is proper.

  28.   Personal jurisdiction over VW Germany in Virginia is also proper because the Virginia

        contacts of VW America concerning the fraud that forms the basis of this lawsuit can be

        imputed to VW Germany pursuant to the agency relationship that exists between and

        among the parties, as well as from the fact that all the Defendants conspired to commit the

        fraud and other illegal acts described in this lawsuit, and also by virtue of the Joint Venture.

        For all the foregoing reasons, personal jurisdiction over VWAG in Virginia is proper.

                                                VENUE

  29.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of the

        events or omissions giving rise to Plaintiffs’ claims occurred in this District. Specifically,


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 14
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 18 of 127 PageID# 1250




        Volkswagen directed and controlled the acts that give rise to the allegations set forth in this

        lawsuit from VWGOA’s headquarters in Herndon, Virginia. To give just a few examples:

        (a) all the Class Vehicles were imported by VWGOA from its Herndon, Virginia,

        headquarters before being originally titled; (b) how the Class Vehicles were used was

        determined by VWGOA from its Herndon, Virginia headquarters until such time as being

        sold to the Plaintiffs or the Class Members; (c) registration of the Class Vehicles, by and

        through false applications for title, was overseen and paid for by VWGOA from its

        Herndon, Virginia headquarters; (d) management of the Press-Fleet Cars occurred

        predominantly out of VWGOA’s headquarters in Herndon, Virginia (i.e. VWGOA’s Press

        Fleet Coordinator works out of VWGOA’s Herndon office); (e) prior to the time when the

        Class Vehicles were sold to Class Members, including Plaintiffs, the repairs and

        maintenance of the Class Vehicles was overseen, directed and paid for by VWGOA from

        its Herndon, Virginia headquarters; and (f) the CPO program is managed predominantly

        out of VWGOA’s headquarters in Herndon, Virginia (e.g. Volkswagen Certified Pre-

        Owned Managers work out of VWGOA’s Herndon office).

                            COMMON FACTUAL ALLEGATIONS

                     A. Federal Standards & Certification Requirements

  30.   Congress passed the National Traffic and Motor Vehicle Safety Act of 1966 (the “Safety

        Act”) with the express purpose of “reduc[ing] traffic accidents and deaths and injuries to

        persons resulting from traffic accidents.” Pub. L. No. 89–563, 80 Stat. 718 (codified at 49

        U.S.C. §§ 30101–30183). Toward this end, Congress directed the Secretary of

        Transportation to prescribe safety standards for motor vehicles, see 49 U.S.C. § 30111(a),

        a statutory duty the Secretary delegates to National Highway Transportation Safety


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 15
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 19 of 127 PageID# 1251




        Administration (“NHTSA”). See 49 C.F.R. § 501.2. NHTSA's standards (“FMVSS” or

        “Federal Safety Standards”) serve as mandatory performance benchmarks for motor

        vehicles and their constituent parts. See 49 U.S.C. § 30112(a)(1). As such, manufacturers

        must certify that the vehicles they produce comply with each standard that applies. See id.

        § 30115. Manufacturers must communicate this certification to consumers by including a

        label on each vehicle that specifically states, in pertinent part, “This vehicle conforms to

        all applicable Federal motor vehicle safety, bumper, and theft prevention standards in effect

        on the date of manufacture shown above.” 49 C.F.R. § 567.4(g)(5) (“Manufacturer’s

        Certification”).

  31.   If a vehicle is altered after the date of manufacture, then the person or entity altering that

        vehicle (the “Alterer”), “Has a duty to determine continued conformity of the altered

        vehicle with applicable Federal motor vehicle safety, Bumper and Theft Prevention

        standards” and the Alterer “[a]ssumes legal responsibility for all duties and liabilities for

        certification under the Vehicle Safety Act.” 49 C.F.R. § 567.7. Similar to the required

        Manufacturer’s Certification, the Alterer must also affix a label to the vehicle certifying,

        “This vehicle was altered by (individual or corporate name) in (month and year in which

        alterations were completed) and as altered it conforms to all applicable Federal Motor

        Vehicle Safety, Bumper and Theft Prevention Standards affected by the alteration and in

        effect in (month, year).” 49 C.F.R. § 567.7(b)(1) (“Alterer’s Certification”).

  32.   Subject to certain exceptions not applicable here, if a vehicle does not conform to the

        Federal Safety Standards, including all required certifications, the vehicle cannot be legally

        imported into the United States unless: (a) the vehicle is used solely for the purposes of

        research, investigations, show or display, demonstrations or training, or competitive racing


                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 16
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 20 of 127 PageID# 1252




        events; or (b) the importer has received written permission from NHSTA or the importer

        is an original manufacturer of motor vehicles (or wholly owned subsidiary thereof) that are

        certified to comply with all applicable Federal motor vehicle safety standards; and (c) the

        importer provided NHTSA with documentary proof of export or destruction not later than

        30 days following the end of the period for which the vehicle had been admitted to the

        United States. See 49 C.F.R. § 591.5(j).

  33.   Irrespective of whether a vehicle is legally imported from outside the United States or

        legally manufactured here in the United States (Volkswagen produces some of its cars at a

        plant located in Chattanooga, Tennessee), any vehicle that does not conform to Federal

        Safety Standards or that is not properly certified as conforming to Federal Safety Standards

        cannot be legally sold in the United States.

                                     B. Pre-Production Cars

  34.   Pre-production cars are vehicles that allow automakers like Volkswagen to find problems

        before a new model goes on sale to the public. Pre-production cars come after prototypes,

        which themselves are preceded by concept cars. Pre-production vehicles are followed by

        production vehicles, also called series vehicles (“Series-Production Cars”), which are mass

        produced and sold to consumers through dealerships. The point in time when the very first

        Series-Production automobile is produced is known within the automotive industry as the

        Start of Production (“SOP”) or Job No. 1.

  35.   Pre-production cars are divided into two sub-types: pre-series (“Pre-Series Cars”) and zero

        series (“Zero-Series Cars”) (collectively “Pre-Production Cars”). Pre-series aims to

        produce automobiles under similar conditions to Series Production to prove

        reproducibility, a method known as the production try-out. Pre-Series Cars are followed by


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 17
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 21 of 127 PageID# 1253




        Zero-Series Cars, which are produced to ensure the process and product quality is at a

        customer-acceptable product level. The production of Zero-Series Cars is the last step

        before SOP and serves as a buffer that hands over responsibility to those within the

        manufacturing facility tasked to make the Series Production. Volkswagen refers to the

        process of creating these Pre-Production Cars, as well as the place within its manufacturing

        centers where that process occurs, as the Pilot Hall.

  36.   Although Pre-Production Cars are very similar to Series-Production Cars, there can be and

        typically are material differences between the two builds. Subframes can be swapped,

        steering gears disassembled and blueprinted, rework of the body flanges conducted,

        modification of panel alignment and door gaps performed, sanding of spot welding and

        bond work conducted, and implementation of custom exterior paint and the like are not

        uncommon. Moreover, individual component parts used in the Pre-Production Cars often

        vary from the component parts used in the Series-Production Cars of the same make, model

        and year.

  37.   Volkswagen has been plagued by delays and other problems within its component-part

        supply chain over the years, particularly during the 2011 through 2016 time period. On

        numerous occasions Volkswagen has been forced to delay SOP because of a lack of

        available component parts needed for the Series-Production build, and while there can be

        some flexibility in adjustments to SOP, the timing of when the Pre-Series Cars and Zero-

        Series Cars must occur is stringent and unforgiving because the Pre-Production Cars are

        needed well in advance of SOP for use in Volkswagen’s marketing activities. Carmakers

        like Volkswagen book space at car shows, sometimes more than a year in advance, to

        promote its latest and soon-to-be-released cars. These shows occur on a date certain and


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 18
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 22 of 127 PageID# 1254




        will not be postponed just because Volkswagen’s component parts have not yet arrived at

        its manufacturing facility that results in a delay in Volkswagen’s SOP. For this reason, it

        is not uncommon within Volkswagen that its Pre-Series Cars and Zero-Series Cars are built

        with component parts substantially different from those components that have been

        approved and tested for use in the Series-Production Cars.

  38.   As a result, it is not uncommon for the weight of Volkswagen’s Pre-Production Cars to

        vary significantly from the weight of its Series-Production Cars. These differences in

        weight and the distribution of that weight can impact safety as well as the overall crash-

        worthiness of Pre-Series Cars and Zero-Series Cars compared to Series-Production Cars

        that are properly tested and certified as compliant with Federal Safety Standards. These

        differences can also undermine third-party safety ratings of the build of Series-Production

        Cars to Pre-Production Cars, making those ratings inapplicable to the build of the Pre-

        Series and Zero-Series Cars of the same make, model and model year. For example, it is

        questionable whether safety ratings performed by the Insurance Institute for Highway

        Safety (“IIHS”) are applicable at all to any of Volkswagen’s Pre-Production Cars, given

        that the testing and resulting ratings provided by IIHS are based upon the design, build,

        weight and component parts used in the build of the Series-Production Cars.

  39.   At best, the differences between the builds of Pre-Production Cars and the build of the

        Series-Production Cars create uncertainty regarding the safety of the Pre-Production Cars,

        given that the tests performed to ensure compliance with Federal Safety Standards are

        generally based upon the design, build, weight and component parts specified and approved

        for the Series-Production Cars, and are not intended to apply to the build of Pre-Production

        Cars, which often consist of a hodge-podge of whatever components might be available on


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 19
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 23 of 127 PageID# 1255




          the manufacturing floor when Volkswagen is rushing to beat the clock to get its Pre-

          Production Cars to the next car show.

  40.     Given the foregoing, at all relevant times herein, it was well understood within Volkswagen

          that Pre-Production Cars that differ in any material way from Series-Production Cars could

          not and cannot be sold in the United States to consumers.1 And it was not difficult for

          Volkswagen to determine if such material deviations existed. For example, Volkswagen

          maintains an internal database known as the Elektronischer Teilekatalog, commonly

          referred to by its abbreviation ETKA, which is the official electronic parts catalogue for

          Volkswagen-branded and Audi-branded passenger cars. With only a vehicle identification

          number (“VIN”), the ETKA system will determine whether any given vehicle is a Pre-

          Series Car or Zero-Series Car, and if so, the ETKA system produces a warning message

          that states, “caution: preproduction model.                       [T]he vehicle contains special

          equipment/fixtures that are not documented in the genuine parts catalogue.” Volkswagen

          also maintains an internal as-built database known as the “Daisy System” which documents

          the as-built condition of each of its Pre-Production Cars.

                                               C. Press-Fleet Cars

  41.     Volkswagen, like most automobile manufacturers and distributors, expends significant

          resources to promote each vehicle series for each model year, which typically begins well

          prior to the time when any Series-Production Cars have been manufactured or are otherwise

          made available for sale to consumers.


  1
   While Volkswagen conceivably could have attempted to have each Pre-Production Car separately tested and
  individually certified as complying with applicable regulatory standards, to have done that would have been cost-
  prohibitive insofar as the potential gain to Volkswagen from the sale of such a car would have been outweighed by
  the cost of individual certification. For this reason, at least prior to 2011, it was Volkswagen’s common practice to
  only use its Pre-Production Cars for research, investigations, show or display, demonstrations or training, or
  competitive racing events, and once that use was complete, it was typical for Volkswagen to scrap or export its Pre-
  Production Cars.
                                             Second Amended Complaint
                             Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                      Page 20
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 24 of 127 PageID# 1256




  42.     Car shows are some of the most important marketing events that are used very early in the

          promotional lifecycle of a soon-to-be-released vehicle. It is at these car shows where

          manufacturers and distributors like Volkswagen provide the automotive press and the

          public with its first peak at its vehicle line-up for the upcoming model year. The vehicles

          that Volkswagen uses at such car shows (the “Auto-Show Cars”) are typically Pre-

          Production Cars, given that Series-Production Cars typically have not yet been built or are

          not otherwise available by the date that these car shows occur.

  43.     Before Volkswagen sends any of its Pre-Production Cars to these auto shows, it or one of

          its contractors preps the car to get it in “show” condition, which is also known as giving

          the car “press finish.” This is yet another reason why there is often substantial variation

          between the as-built condition of Pre-Production Cars compared to the Series-Production

          Cars, given that an effort of a body shop to get Auto-Show Cars into “press finish” can and

          do often involve modifications to the build of those Pre-Production Cars.

  44.     After these Auto-Show Cars are no longer needed for display at shows, it is common for

          Volkswagen to loan these cars to members of the automotive media for evaluation in hopes

          of generating positive reviews and media coverage for its vehicles. Volkswagen also loans

          other Pre-Production Cars and Series-Production Cars not otherwise used for display at

          auto shows to members of the automotive press for the same purpose (“Media-Loaned

          Cars”). Volkswagen collectively refers to the Auto-Show Cars and the Media-Loaned Cars

          as its Press Fleet (the “Press-Fleet Cars”).

  45.     Press-Fleet Cars take some of the worst abuse and are some of the hardest-driven cars in

          existence.2 This occurs for several reasons. First, manufacturers including Volkswagen


  2
   Matt Hardigree, The Truth About Press Cars, (Jalopnik June 29, 2015), available at https://jalopnik.com/the-truth-
  about-press-cars-1714460086 (last visited March 11, 2019) (“I estimate that I’ve been loaned around $8 million worth
                                             Second Amended Complaint
                             Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                      Page 21
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 25 of 127 PageID# 1257




           encourage members of the automotive media to drive Press-Fleet Cars in a manner that

           pushes those cars to the limit to “see what this car can really do” in the hopes of getting

           positive-press exposure that Volkswagen knows money can’t otherwise buy. For example,

           Volkswagen loaned the Golf that was later purchased by Plaintiff R. Garcia (without

           knowledge of the prior media use) to Digital Trends journalist Nick Jaynes for a period of

           six months to enable Jaynes to push that car to its limits. With Volkswagen’s blessing and

           encouragement, upon receiving this car from Volkswagen Jaynes stated, in pertinent part,

           “[W]e at DT will be putting the Golf R through its paces – and racking up the miles — on

           the road during our daily commutes, on the track, and on country back roads during a

           spirited Sunday drive.” Nick Jaynes, VW’s 2015 Golf R Sold Out in 24 Hours But Digital

           Trends Got the First One (Digital Trends Mar. 13, 2015), available at

           https://www.digitaltrends.com/cars/vws-2015-volkswagen-golf-r-sold-out-in-12-hours-

           but-digital-trends-the-first-one/ (last visited March 11, 2019).

  46.      Second, the use of manufacturer-owned cars, driven on manufacturer-issued plates, at the

           sole expense of the manufacturer, is viewed by some journalists as a perk of the job to

           which they are entitled. Believing they have “earned” the right to this revolving use of

           manufacturers’ hot-off-the-production-line vehicles, these individuals are not shy about

           “spending” every bit of this bonus. In other words, these journalists aren’t slowing down

           for speedbumps; they aren’t trying to dodge potholes; and they aren’t otherwise worrying

           about ramming the tires of their Press-Fleet Car into the curb when parking, and if any of

           that abuse that happens to cause unseen frame damage, so be it. Volkswagen is all too



  of vehicles by car companies to review. These are called ‘press cars’ and the total cost of delivering these vehicles to
  me is somewhere in the low six-figures and I’ve done about five figures’ worth of damage to them.” Hardigree goes
  on to acknowledge that when the press-use is completed these cars are “resold without the buyer being told that it was
  used as an abused rental car by ungrateful journalists.”).
                                              Second Amended Complaint
                              Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                       Page 22
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 26 of 127 PageID# 1258




           happy to encourage this mindset by promoting a pecking order among journalists given

           that more influential members of the automotive media are often asked to “test” the

           manufacturer’s higher-end vehicles, while less influential members of the media are asked

           to review cars at the bottom end of the manufacturer’s latest new-car offerings. And

           Volkswagen takes care to ensure that the organizations for which these journalists work

           also get in on the action, given that if a positive review is published, Volkswagen will often

           use that review in its own marketing materials and will then pay the journalist’s employer

           a substantial fee for doing so.3

  47.      Third, manufacturers including Volkswagen seek to expose the greatest number of

           journalists in the shortest amount of time to its Press Fleet Cars to maximize the return on

           investment. To do that, Volkswagen limits the time that most journalists are loaned a car

           to about seven days on average. It is not uncommon for a Press-Fleet Car to be driven by

           15 or more separate members of the automotive media during the one-year period when

           these cars typically remain a part of Volkswagen’s Press Fleet. Consequently, the care with

           which Press-Fleet Cars are driven resembles the same type of rough treatment rental cars

           receive, or even worse, given that there is typically no financial consequence to a journalist

           who rags out a Press-Fleet Car.

  48.      Once the next model-year cars are set to be released, Volkswagen disposes of its Press-

           Fleet Cars that had been used to promote those vehicles from the prior model year. Because

           most of Volkswagen’s Press-Fleet Cars are also Pre-Production Cars and given that those



  3
   “’The tricky thing here is that [a press car] blurs the line between journalism and being an arm of the manufacturer’s
  PR,’ says Gabe Shenhar, the Senior Auto Test Engineer and Program Manager at Consumer Reports.” Matt Hardigree,
  The Truth About Press Cars, (Jalopnik June 29, 2015), available at https://jalopnik.com/the-truth-about-press-cars-
  1714460086 (last visited March 11, 2019). Given this conflict of interest, a handful of media organizations like
  Consumer Reports and the New York Times pay a rental fee to manufacturers for the use of any manufacturer-owned
  car, even if borrowed solely to allow a review, to avoid even the appearance of impropriety. Id.
                                              Second Amended Complaint
                              Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                       Page 23
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 27 of 127 PageID# 1259




        cars materially differ from the Series-Production Cars that conform to Federal Safety

        Standards, most of Volkswagen’s Press-Fleet Cars cannot be legally sold to consumers.

        From 2011 through 2016, however, Volkswagen executives made the conscious decision

        to illegally sell its Press-Fleet Cars to consumers and to knowingly falsify the true

        characteristics of those cars.

                                         D. Leased-Fleet Cars

  49.   Many of the functional Pre-Production Cars imported into the United States by

        Volkswagen, even those that are used for marketing purposes as part of the Press Fleet, are

        ultimately leased to Volkswagen employees (“Leased-Fleet Cars”) before being resold to

        the public. Some of Volkswagen’s Pre-Production Cars are assigned to a general pool of

        vehicles for short-term loans to Volkswagen employees for their personal use (the “Pool-

        Fleet Cars”), and many of these cars end up becoming part of the Leased Fleet upon being

        leased to a specific Volkswagen employee.

  50.   Volkswagen operates its Press Fleet and its Pool Fleet on manufacturer-issued license

        plates without titling or registering these vehicles for a time after putting those vehicles

        into functional use. The reason for this delay between the date these vehicles are first used

        in the United States and the date that the vehicles are first titled in the United States is that

        Volkswagen typically lacks all required governmental certifications at the time it puts its

        Pre-Production Vehicles into first use, and therefore, Volkswagen operates those vehicles

        by relying upon certain certification exemptions. These exemptions, however, do not

        permit Pre-Production Vehicles to be sold or leased until such cars are properly certified.

        Because it is cost prohibitive, Volkswagen does not separately test or seek separate

        certification for its Pre-Production Cars, but instead, Volkswagen simply relies upon the


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 24
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 28 of 127 PageID# 1260




        certification it obtains for the build of its Series-Production Cars once that certification

        process is complete. This attempt by Volkswagen at certification is not valid because of

        material differences that typically exist between the build of its Pre-Production Cars and

        the build of its Series-Production Cars that is properly tested and approved.

  51.   Given the foregoing, it is typical for Volkswagen to apply for the original title and

        registration of its Pool-Fleet Cars and Press-Fleet Cars only after those cars have been

        driven a significant number of miles on manufacturer-issued or distributor-issued plates.

        Because a substantial portion of Volkswagen’s Leased-Fleet Cars originate from

        Volkswagen’s Pool Fleet, it is also typical for the cars within the Leased Fleet to have been

        driven a substantial number of miles at the time of application for the initial title and

        registration.


                                      E. The Odometer Fraud

  52.   Because Volkswagen knows that material differences typically exist between its Pre-

        Production Cars and its Series-Production Cars, Volkswagen attempted to hide this fact, in

        part, by disguising the time period within which its Pre-Production Cars, Press-Fleet Cars,

        and Pool-Fleet Cars were most-extensively used. Volkswagen is able to avoid regulatory

        scrutiny as to whether a given vehicle is a Pre-Production Car if Volkswagen retains its

        Pre-Production Cars for internal use until the time when such vehicles are driven a

        minimum number of miles so that the car will be considered to be “used” under applicable

        state law upon subsequent titling and registration, and thereby exempted from some of the

        scrutiny applicable to “new” cars.

  53.   Mileage driven prior to the time of the initial titling and registration does not count toward

        the determination of whether a vehicle is classified as new or used for purposes of being

                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 25
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 29 of 127 PageID# 1261




        exempt from certain new-car certification requirements. This creates an incentive for

        Volkswagen to lie on its application for the original title for its Pre-Production Cars, Press-

        Fleet Cars and Pool-Fleet Cars about the mileage of those cars at the time when the

        application for original title is made. Simply put, it is to Volkswagen’s advantage to claim

        that its Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars have no miles or low

        miles at the time of initial title application, and to subsequently claim when it resells those

        cars to consumers that the mileage shown on the odometer occurred after the date or

        original titling and registration, even though most of the mileage on these vehicles occurred

        before the initial titling.

  54.   Volkswagen knows that lying about the mileage at the time of the original application for

        title and registration will also camouflage to consumers the vehicle’s use history as well as

        the value of that used vehicle. Specifically, if Volkswagen were to honestly report that

        thousands of miles of use was put on a vehicle prior to the date of original titling and

        registration, a consumer might discover that such vehicle was used by many other

        individual drivers as part of Volkswagen’s Press Fleet (when falsely represented to be a

        “CARFAX 1-Owner” car purportedly used for only a short period of time as part of

        Volkswagen’s “corporate fleet”) or Volkswagen’s Pool Fleet (when falsely represented to

        be a “CARFAX 1-Owner” car purportedly used for only a short period of time as a

        “personal lease”). As explained in the introduction of this Complaint, disclosure of the

        timing of when the Class Vehicles were first extensively driven could have also revealed

        that the vehicle under consideration was a Pre-Production Car that could not be legally

        sold.




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 26
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 30 of 127 PageID# 1262




  55.   These temptations proved too much for Volkswagen insofar as it falsified the mileage of

        its Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars when applying for the

        original title and registration. Specifically, Volkswagen falsely claimed that only 10 miles

        had been driven on these cars as of the time of initial titling and registration, rather than

        being honest and disclosing that most of the miles driven on Volkswagen’s Pre-Production

        Cars, Press-Fleet Cars and Pool-Fleet Cars occurred before the initial titling and

        registration. This dishonesty allowed Volkswagen to sell its Pre-Production Cars, Press-

        Fleet Cars and Pool-Fleet Cars much more quickly as “used” (resulting in less regulatory

        scrutiny) by counting pre-titling mileage as if it had occurred after the initial title issued.

        This fraud also allowed Volkswagen charging a higher resale price for these cars by

        keeping its customers in the dark about these vehicles’ history of use. Volkswagen ensured

        its prospective customers would rely on this false information by repeating these lies to

        every sales prospect who showed interest in one of its CPO cars, by-and-through a Carfax

        Report containing the false-mileage information, as well as the misleading designation of

        each of these vehicles as a “1-Owner” car. Volkswagen’s fraud worked insofar as it led to

        the sale of the Class Vehicles to Plaintiffs and the Class members.

  56.   Plaintiff R. Garcia and Plaintiff Jacobson are each typical examples of the average Class

        member against whom Volkswagen perpetrated the Odometer Fraud. In Plaintiff R.

        Garcia’s case, Volkswagen applied for the initial title and registration for the Golf on

        December 16, 2015, falsely claiming on its title application that the Golf had been driven

        only 10 miles as of that date. Volkswagen repeated this lie to R. Garcia in the Carfax Report

        that Volkswagen provided to R. Garcia just prior to his purchase of the Golf. Contrary to

        Volkswagen’s representations, the Golf had been driven thousands of miles as of December


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 27
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 31 of 127 PageID# 1263




        16, 2015. Volkswagen reported this false information to Carfax to make it appear on the

        Carfax Report that the Golf had been driven 9,430 miles during the one-month period of

        time from December 16, 2015 when Volkswagen first reported the Golf as having only 10

        miles on the odometer until January 20, 2016 when Volkswagen transferred the Golf to

        one of its dealers and reported the odometer to read 9,430 miles in preparation to sell the

        Golf as a Certified Pre-Owned “1-Owner” vehicle.

  57.   R. Garcia did not discover that Volkswagen’s claim was false that the Golf had only been

        driven 10 miles as of December 16, 2015 until after engaging undersigned counsel, who in

        January 2019 traced the service records for R. Garcia’s Golf back through the year prior to

        R. Garcia’s purchase. These records revealed that Dick Hannah Volkswagen in Vancouver,

        Washington serviced the Golf on August 14, 2015, and recorded the mileage as of that date

        to be 8,580 miles. Dick Hannah invoiced VWGOA for this service (as well as many others)

        and included the correct mileage on that invoice. Consequently, VWGOA knew that the

        mileage on the Golf was NOT 10 miles as of December 16, 2015 when Volkswagen made

        that false representation when it initially titled the Golf, and Volkswagen knew exactly

        what it was doing when it repeated that lie to R. Garcia in the Carfax Report.

  58.   As a result of this falsification of the mileage by VWGOA, the Carfax Report given to R.

        Garcia also falsely states that his Golf was used only as a “corporate fleet” vehicle for an

        estimated length of ownership of only “1 month” with such ownership allegedly occurring

        within the state of Michigan. The truth, however, is that the Golf was a Zero-Series Car

        that had been driven hard by journalists for thousands of miles across numerous states over

        a 10-month time period as part of Volkswagen’s Press Fleet. This information was




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 28
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 32 of 127 PageID# 1264




        strategically concealed by Volkswagen from R. Garcia to fraudulently induce R. Garcia’s

        purchase of the Golf, and it worked.

  59.   The Odometer Fraud perpetrated by Volkswagen against R. Garcia is not an isolated

        occurrence, but instead represents a pattern of fraud that VWGOA has repeated over-and-

        over again in selling the Class Vehicles. For example, in Plaintiff Jacobson’s case,

        Volkswagen applied for the initial title and registration for the CC R-Line on October 21,

        2015 and falsely represented that the CC R-Line had been driven only 10 miles as of that

        date. Volkswagen repeated this lie to Jacobson in the Carfax Report that Volkswagen

        provided to Jacobson just prior to his purchase of the CC R-Line.            Contrary to

        Volkswagen’s representations, the CC R-Line had been driven thousands of miles as of

        October 21, 2015. Volkswagen reported this false information to Carfax to make it appear

        on the Carfax Report that the CC R-Line had been driven 5,310 miles during the two-month

        period of time from October 21, 2015 when Volkswagen first reported the CC R-Line as

        having only 10 miles on the odometer until January 5, 2016 when Volkswagen transferred

        the CC R-Line to one of its dealers and reported the odometer to read 5,310 miles in

        preparation to sell the CC R-Line as a Certified Pre-Owned “1-Owner” vehicle.

  60.   Jacobson did not discover that Volkswagen had lied when it claimed that the CC R-Line

        had only been driven 10 miles as of October 21, 2015 until after engaging undersigned

        counsel, who in January 2019 traced the service records for Jacobson’s CC R-Line back

        through the year prior to Jacobson’s purchase. These records revealed that Royal Motor

        Sales in San Francisco, California serviced the CC R-Line on June 22, 2015, and recorded

        the mileage as of that date to be 3,231 miles. Royal Motor Sales invoiced VWGOA for this

        service (as well as many others) and included the correct mileage on that invoice.


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 29
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 33 of 127 PageID# 1265




        Consequently, VWGOA knew that the mileage on the CC R-Line was NOT 10 miles as of

        October 21, 2015 when Volkswagen made that false representation when it initially titled

        the CC R-Line, and Volkswagen knew exactly what it was doing when it repeated that lie

        to Jacobson in the Carfax Report.

  61.   As a result of this falsification of the mileage by VWGOA, the Carfax Report given to

        Jacobson also falsely states that his CC R-Line was used only as a “corporate fleet” vehicle

        for an estimated length of ownership of only “2 months” with such ownership allegedly

        occurring entirely within the state of Michigan. The truth, however, is that the CC R-Line

        was a Zero-Series Car that had been driven hard by journalists for thousands of miles across

        numerous states over an 8-month time period as part of Volkswagen’s Press Fleet. This

        information was strategically concealed by Volkswagen from Jacobson to fraudulently

        induce Jacobson’s purchase of the CC R-Line, and it worked.

  62.   This Odometer Fraud perpetrated by VWGOA against Plaintiff R. Garcia and Plaintiff

        Jacobson is typical of the same pattern by which Volkswagen deceived the other Class

        members into purchasing the Class Vehicles.

                       F. Volkswagen’s Certified Pre-Owned Program

  63.   The sale of used Audi-branded and Volkswagen-branded passenger cars is critical to

        Volkswagen’s overall sales and growth strategy in the United States. Specifically, the price

        at which a vehicle manufacturer and distributor like Volkswagen can sell its used cars has

        a direct relationship with the demand and resulting price at which Volkswagen can sell its

        new cars. This relationship is measured by the so-called residual value of the used cars

        Volkswagen sells, which reflects how well a used car holds its value in the marketplace, as




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 30
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 34 of 127 PageID# 1266




        of a given date, expressed as a percentage of the vehicle’s suggested manufacturer’s retail

        price (“MSRP”).

  64.   In the late 2000s, Volkswagen analyzed its used-car sales in the United States and found

        those sales to be lacking, particularly with respect to residual value. In response,

        Volkswagen sought to optimize residual value of its used-car sales by expanding sales of

        its so-called Certified Pre-Owned (“CPO”) vehicles.

  65.   A certified pre-owned vehicle program is one in which a vehicle manufacturer or its

        distributor sells certain used vehicles through its network of dealers where the vehicle has

        been “certified” as having met certain criteria. The idea of the CPO program operated by

        Volkswagen for both Audi-branded and Volkswagen-branded cars is to create the

        impression among prospective used-car buyers that a “certified” pre-owned vehicle is of a

        significantly greater quality and reliability than an otherwise identical vehicle that has not

        been “certified.” To reinforce the notion that a “certified” pre-owned car can be trusted to

        a much greater degree than a non-certified car, Volkswagen offers an extended (albeit

        limited) warranty that is “free” to the customer (paid for to Volkswagen by its dealers),

        which accompanies only those pre-owned cars that have Volkswagen’s “certified” seal of

        approval.

  66.   The benefits realized by Volkswagen from its CPO program are significant. First,

        Volkswagen can sell CPO Cars for as much as $6,000.00 more per unit than similarly

        situated non-CPO cars. For example, in 2010 the average selling price of an Audi-branded

        CPO Car was $31,060, while the average selling price for an Audi-branded non-CPO car

        was only $25,012. Similarly, in 2011, the average selling price of an Audi-branded CPO




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 31
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 35 of 127 PageID# 1267




        Car was $31,713, while the average selling price for an Audi-branded non-CPO car was

        only $26,986.

  67.    Second, CPO car sales expand Volkswagen’s customer base, increases brand visibility,

        and raises residual values of Volkswagen’s used-car sales, which in turn, creates greater

        demand and higher sales prices for Volkswagen’s new cars.

  68.   Third, the average number of days it takes to sell a CPO Car can be and has been

        significantly less than a non-CPO Car, which leads to faster inventory turnover and greater

        profitability.

  69.   Fourth, Volkswagen is paid a fee by its dealers for the extended warranty that accompanies

        each CPO Car, which can generate $2,000 or more of additional revenue for Volkswagen

        for each CPO car sold.

  70.   Fifth, Volkswagen derives significant revenue by financing CPO Cars to its customers

        through its captive lender VW Credit a/k/a Audi Financial Services, earning Volkswagen

        hundreds of millions in additional revenue through financing provided for CPO Car sales.

        CPO-car purchasers are more than two times more likely to use VW Credit to finance the

        purchase than are purchasers of non-CPO cars.

  71.   Sixth, the expansion of CPO Car sales has significantly increased revenue from

        Volkswagen’s sales of parts and related services for its CPO Cars.

  72.   Given the foregoing, it is no wonder that internally Volkswagen refers to its CPO program

        as a “Certified Profit Opportunity.”

  73.   Understanding the importance of its CPO program to its overall profitability, in 2011

        Volkswagen began to push the development of its CPO sales harder than it had ever before.

        Beginning in 2011, Volkswagen implemented an aggressive CPO bonus program to


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 32
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 36 of 127 PageID# 1268




           incentivize its dealers to purchase off-lease vehicles, rather than selling those cars at public

           auction, to limit public supply of late-model low-mileage Volkswagen-branded and Audi-

           branded cars, and to thereby increase CPO demand. During this same timeframe,

           Volkswagen also significantly increased its advertising dollars spent specifically for

           marketing its CPO programs. Simultaneously, Volkswagen implemented aggressive

           financing incentives for qualified buyers of its CPO Cars and paid its dealers up to a $500

           bonus for each CPO-Car sale in which its dealer was able to persuade the consumers to

           finance their CPO Car through VW Credit.

                                             G. The Carfax Con-Job

  74.      Volkswagen’s push to maximize residual value of its used-car sales through its CPO

           programs culminated with the execution of a so-called “Agreement for Audi/Volkswagen

           Certified Pre-Owned Programs” (the “Carfax Contract”) between VWGOA and Carfax,

           Inc. (“Carfax”), effective June 1, 2011 (the “Effective Date”), which was signed by Richard

           Raines, President of Carfax, and Michael Lohscheller, CFO of VWGOA, and which has

           been in effect from the Effective Date to the present. A summary of the most important

           provisions of the Carfax Contract are as follows:4

                    ■      VWGOA agreed to provide Carfax with access to a “daily data file feed”
                           reflecting its dealers’ inventory of Audi-branded and Volkswagen-branded
                           certified pre-owned vehicles, including the mileage on the date the vehicle
                           was titled, the mileage on the date that the car became a “certified pre-owned
                           vehicle” (“CPO Car”) and the mileage on the date the vehicle was sold
                           (“Volkswagen-Generated Vehicle History”). Carfax, in turn, agreed to
                           publish the Volkswagen-Generated Vehicle History on a so-called Carfax
                           Vehicle History Report (the “Carfax Report”);

                     ■     VWGOA agreed to promote Carfax on all AUDI/VW Certified Pre-Owned
                           window stickers, on AUDI/VW Certified Pre-Owned training materials, in all
                           AUDI/VW Certified Pre-Owned operations manuals, in all AUDI/VW

  4
    The important provisions of the Carfax Contract to the present lawsuit are quoted in their entirety in this Complaint
  in the section concerning Plaintiffs’ Common-Law Claims under Count III for Breach of Contract.
                                              Second Amended Complaint
                              Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                       Page 33
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 37 of 127 PageID# 1269




                     Certified Pre-Owned inspection checklists, and in all AUDI/VW Certified
                     Pre-Owned POP materials and displays;

                ■    VWGOA agreed to require its dealers to provide the Carfax Report containing
                     the Volkswagen-Generated Vehicle History to each purchaser of a CPO Car,
                     which purchaser was to also receive a “Buyback Guarantee Certificate” from
                     Carfax, which as explained hereinafter, instilled a false confidence in the
                     mind of each CPO Car purchaser that the information contained in the Carfax
                     Report was accurate;

               ■     VWGOA agreed to provide documentation to Carfax correcting information
                     when it becomes known to VWGOA (directly or through a Participating
                     AUDI/VW Dealer) that information on a record previously provided to
                     Carfax was in error.

               ■     VWGOA agreed that a car would be deemed ineligible for the AUDI/VW
                     Certified Pre-Owned Programs, and that it would not offer any vehicle for
                     sale as a CPO Car if the Carfax Report contains a notation indicating Not
                     Actual Mileage Title, Potential Odometer Rollback, or Not Built to US
                     Standards;

               ■     VWGOA agreed to comply with all federal, state and local law applicable to
                     its obligations and activities under the Carfax Contract;

  75.   Neither Carfax nor Volkswagen disclosed to Plaintiffs or any other Class Members prior

        to their purchase of a Volkswagen CPO Car that a significant portion of each Class

        Vehicle’s “history” contained in the Carfax Report comes straight from Volkswagen, rather

        than from some “independent” third party.           Quite to the contrary, both Carfax and

        Volkswagen falsely suggested that Volkswagen maintained no involvement in originating

        and assembling the data contained in the Carfax Report. For example, on the top header

        of the front page of each Carfax Report, Carfax refers to itself as an “independent

        company” as shown here:




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 34
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 38 of 127 PageID# 1270




  76.   Volkswagen sent the same misleading message to Plaintiffs and Class Members. In its

        Audi CPO training materials for its dealers and salespeople, for example, Volkswagen

        stressed that prospective customers should be told that each CPO Car has “passed” the

        Carfax Report, which provides “assurance that Audi carefully considers a vehicle’s history

        when determining its Certified pre-owned eligibility.”

  77.   The notion that Volkswagen and Carfax are independent of each other is wildly inaccurate.

        Carfax, Inc., is a wholly owned subsidiary of R.L. Polk & Company (“Polk”). VW America

        has engaged Polk for years as its business consultant, to obtain market data on prospective

        customers, and to create marketing strategy. Not long after the execution of the Carfax

        Contract in 2011, VW America significantly expanded Polk’s consulting role the following

        year, paying it millions of dollars in annual fees to help VW America achieve its goal of

        selling 800,000 cars annually in the U.S. market, and to help its Audi division to become

        the “most-desired premium car brand” in the U.S. market by 2020. Volkswagen’s failure

        to disclose its close ties with Carfax as well as its failure to disclose that Volkswagen itself

        was the source for a significant portion of non-independent data used to create the Carfax

        Reports, was just the beginning of Volkswagen’s deceptive use of its CPO program and its

        relationship with Carfax.

  78.   Prior to the time when Plaintiffs and each Class member purchased their respective Class

        Vehicle, they were provided with a Carfax Report for the Class Vehicle under

        consideration.    Each Carfax Report contained a section called the “CARFAX Price

        Calculator” that purported to show how much more a consumer should be willing to pay

        above retail book value for the CPO Car under consideration, given that particular CPO

        Car’s vehicle history. A representative sample of this representation made to Plaintiffs and


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 35
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 39 of 127 PageID# 1271




        Class Members, which is taken from the Carfax Report provided to Plaintiff Jacobson to

        induce his purchase of his CC R-Line, is shown below:




  79.   In the CARFAX Glossary section of each Carfax Report provided to each Class Member,

        it states, “The vehicle’s retail book value plus the CARFAX Price Adjustment will give

        you a more accurate measure of the vehicle’s value.”

  80.   A primary factor used by Carfax to support an upward price adjustment to the otherwise

        applicable retail book value is if the Carfax Report reflects that the car under consideration

        is a one-owner vehicle. According to Carfax, one-owner cars are more valuable, in part,

        because of the perception among buyers that there is “a consistency to how the vehicle has

        been driven.” https://www.carfax.com/blog/one-owner-cars (last visited 02/12/2019).

        Carfax highlights the importance it places on this factor in the following graphic on its

        website:




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 36
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 40 of 127 PageID# 1272




  81.   The purported one-owner status of a vehicle is given prominence in the Carfax Report

        insofar as it is placed in a banner at the top of the front page of the report, and it is

        additionally called out by a color graphic, samples of which

        are shown here:




  82.   In the CARFAX Glossary section of each Carfax Report, it states, “CARFAX defines an

        owner as an individual or business that possesses and uses a vehicle. Not all title

        transactions represent changes in ownership. To provide estimated number of owners,

        CARFAX proprietary technology analyzes all the events in a vehicle history.” (Emphasis

        added).



                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 37
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 41 of 127 PageID# 1273




  83.   Volkswagen and Carfax represented the Class Vehicles to be so-called “one-owner” cars,

        but this representation was false, given that an owner is defined in the Carfax Report as

        “an individual or business that possesses and uses a vehicle.” Volkswagen’s CPO Cars that

        were part of the Press Fleet or the Pool Fleet (to the extent transferred from the Pool Fleet

        to later become part of the Leased Fleet) would not meet the definition of a “one-owner”

        car because multiple persons, both inside and outside of Volkswagen, used and possessed

        these Class Vehicles before they were sold to Plaintiffs and Class Members. Volkswagen

        actively concealed this information from Plaintiffs and Class Members, which thereby

        enabled Volkswagen to sell Class Vehicles that it would not have otherwise been able to

        sell at a price for the Class Vehicles that Volkswagen would not have otherwise been able

        to obtain.

                       H. Skyrocketing CPO Sales Leads to More Fraud

  84.   Volkswagen’s efforts to expand its CPO-Car sales through both legal and illegal means

        were wildly successful as Volkswagen’s CPO-Car sales skyrocketed. In 2011, Volkswagen

        sold more CPO Cars than it had ever sold in a single year in company history, selling

        72,969 VW-branded CPO Cars and selling 37,259 Audi-branded Cars, for total combined

        CPO Car sales of 110,228 units, a 32% increase over 2010 levels. Volkswagen set new

        company CPO Car sales records again for the next two years, selling a combined total VW-

        branded and Audi-branded CPO Cars of 133,812 units in 2013 and 139,543 units in 2014.

        Volkswagen’s CPO Cars sales remained stellar in 2015 with 137,199 units sold, before

        softening in 2016 with 117,288 units sold.




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 38
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 42 of 127 PageID# 1274




  85.   Although this rapid increase in sales of Volkswagen’s CPO Cars was precisely what

        Volkswagen wanted, this expansion caused another problem of its own – it became

        increasingly difficult for Volkswagen to maintain an adequate supply of CPO-eligible cars

        to meet CPO-Car demand.

                           CERTIFIED PRE-OWNED SALES
                                     VOLUME
                                               Volkswagen   Audi




                                                   40,190     47,023      48,608
                                      36,469
                           37,259                                                     46,336

               28,519

                                      86,187       93,622     92,520      88,591
                           72,969                                                     70,952
               55,188


                2010       2011        2012         2013       2014       2015        2016




  86.   This strain on CPO-Car supply resulted, in part, from the fact that a significant portion of

        Volkswagen’s CPO-eligible cars come from lease maturities. In 2012 and 2013, lease

        maturities declined significantly, and in 2014 lease maturities were barely at 2010 levels.

        For example, for its Audi-branded cars, Volkswagen had lease maturities in 2010 and 2011

        of 44,232 units and 46,659 units respectively, which then dropped in 2012 and 2013 to

        37,195 and 38,758 respectively, and even in 2014 lease maturities remained slightly behind

        2010 levels with only 44,037 units maturing in 2014.

  87.   Faced with record CPO-Car demand combined with the slump in CPO-eligible car supply,

        along with a desire to make ever greater profits, Volkswagen made the conscious decision

        that it would not continue to comply with Federal Safety Standards by scrapping or

                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 39
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 43 of 127 PageID# 1275




        exporting its Pre-Production Cars as appears to have been Volkswagen’s practice prior to

        2011 (although it was recently revealed that Volkswagen that it illegally sold 45 Pre-

        Production Cars produced by its Mexico plant prior to 2011 in violation of Volkswagen’s

        purported policy at that time forbidding such Pre-Production sales). Instead, Volkswagen

        decided to cheat.

  88.   Specifically, after what typically amounts to a year of use within Volkswagen’s Press Fleet,

        its Pooled Fleet, or its Leased Fleet (or some combination of use within and between these

        fleets), Volkswagen began to route its Pre-Production Cars to be retrofitted at one of its

        retrofitting centers to prepare those cars for resale to U.S. consumers.

  89.   Volkswagen did not track the modifications made to its Pre-Production Cars during the

        retrofitting process, and therefore, Volkswagen was legally prohibited from releasing those

        cars for sale to U.S. consumers even if the build of the Pre-Production Cars was not

        materially different from the properly certified build of the Series-Production Cars. Yet,

        even if Volkswagen had properly tracked the changes it made to its Pre-Production Cars

        during the retrofitting process, the sale of any of those cars to U.S. consumers would still

        have been illegal because Volkswagen failed to provide the Alterer’s Certification with

        respect to any of its Pre-Production Cars that were retrofitted, including each of the Class

        Vehicles.

  90.   Consequently, none of Volkswagen’s Pre-Production Cars were legally eligible to be sold,

        insofar as those vehicles are not properly certified for sale to U.S. consumers and the safety

        of those vehicles could not and cannot be assured. Nevertheless, Volkswagen proceeded

        to sell those Pre-Production Cars, including the Class Vehicles, while hiding this

        information from consumers, including Plaintiffs and Class Members.


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 40
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 44 of 127 PageID# 1276




                                       I. The Sneaky Recall

  91.   Given the discovery of Volkswagen’s fraud relating to its diesel cars in 2015 and the

        ensuing litigation in the years following that scandal, Volkswagen determined that it was

        only a matter of time before it would be caught for its illegal sale of Pre-Production Cars.

  92.   To attempt to minimize the cost from the discovery by regulators or the public of its Pre-

        Production Fraud, Volkswagen conducted an internal study to determine exactly how many

        Pre-Production Cars were illegally sold; what Volkswagen’s legal exposure would likely

        be as a result of such illegal sale; and how Volkswagen should handle these illegal sales to

        minimize the cost of its misconduct.

  93.   In August 2016, Volkswagen completed this study and drafted a report (the “Pre-

        Production Sales Report”) that was provided to Herbert Diess (“Diess”), who served both

        then and now as the CEO of VW Germany.

  94.   As part of the Pre-Production Sales Report and subsequent investigation, Volkswagen

        identified more than 3,000 specific Pre-Production Cars, by VIN, that had been illegally

        sold in the United States, and which may pose a safety threat to U.S. consumers. Diess was

        made aware of these figures. Yet, Volkswagen took no action at that time to notify U.S.

        regulators or consumers of the problem, or to warn U.S. regulators or consumers of the

        potential safety threats created by the sales of these Pre-Production Cars.

  95.   Instead, Volkswagen waited until May 16, 2018 to file a so-called Part 573 Safety Recall

        Report (the “Recall Report”) with the NHTSA. In that report (as amended), Volkswagen

        falsely claimed that there were only 252 Pre-Production Cars (the “Recalled Vehicles”)

        that are “potentially involved” and issued a recall for those vehicles. These Recalled

        Vehicles include the following:


                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 41
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 45 of 127 PageID# 1277




                    •      2012-2016 Volkswagen Eos
                    Production Dates: Feb. 16, 2011 – April 2, 2015
                    VIN Range: Begin: WVWFW7AH1CV000781
                    VIN Range: End: WVWBW8AH4G000011
                    Note: VIN Range Not Sequential
                    Recall Code: 01C5

              •     2013-2016 Volkswagen CC (F)
                    Production Dates: Jan. 19, 2012 – Nov. 18, 2015
                    VIN Range: Begin: WVWAP7AN9DE500024
                    VIN Range: End: WVWKP7AN1GE509289
                    Note: VIN Range Not Sequential
                    Recall Code: 01C5

              •     2012-2012 Volkswagen CC
                    Production Dates: Mar. 2, 2011 – Mar. 2, 2011
                    VIN Range: Begin: WVWNN7AN9CE507027
                    VIN Range: End: WVWHN7ANXCE508202
                    Note: VIN Range Not Sequential
                    Recall Code: 01C5

              •     2011-2013 Volkswagen GTI (A6)
                    Production Dates: Feb. 25, 2011 – April 17, 2013
                    VIN Range: Begin: WVWFV7AJ2BW218372
                    VIN Range: End: WVWED7AJ6DW134105
                    Note: VIN Range Not Sequential
                    Recall Code: 01C5

              •     2015-2015 Volkswagen e-Golf
                    Production Dates: May 21, 2014 – Nov. 13, 2014
                    Recall Code: 01C5

              •     2011-2016 Volkswagen Golf(A6)
                    Production Dates: Mar. 2, 2011 – Oct. 27, 2015
                    VIN Range: Begin: WVWMM7AJ8BW228527
                    VIN Range: End: WVWUF7AU8GW138533
                    Note: VIN Range Not Sequential
                    Recall Code: 01C5

              •     2011-2014 Volkswagen Touareg (New)
                    Production Dates: Oct. 28, 2010 – Feb. 12, 2014
                    VIN Range: Begin: WVGFG9BP2BD002456
                    VIN Range: End: WVGDP9BP9ED009335
                    Note: VIN Range Not Sequential
                    Recall Code: 01C5


                                    Second Amended Complaint
                    Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                             Page 42
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 46 of 127 PageID# 1278




               •       2015-2015 Volkswagen Touareg (GP)
                       Production Dates: Oct. 2, 2014 – Nov. 10, 2014
                       VIN Range: Begin: WVGEP9BP0FD001288
                       VIN Range: End: WVGEG9BP9FD003086
                       Note: VIN Range Not Sequential
                       Recall Code: 01C5

               •       2012-2015 Volkswagen Tiguan
                       Production Dates: Feb. 28, 2011 – Dec. 23, 2014
                       VIN Range: Begin: WVGBV7AX5CW000006
                       VIN Range: End: WVGAV7AX3FW567184
                       Note: VIN Range Not Sequential
                       Recall Code: 01C5

               •       2013-2015 Volkswagen Golf (A6)
                       Production Dates: Mar. 22, 2012 – Nov. 8, 2014
                       VIN Range: Begin: WVWAB7AJ1DW000025
                       VIN Range: End: WVWLF7AU3FW140152
                       Note: VIN Range Not Sequential
                       Recall Code: 01C6

               •       2012-2012 Volkswagen Tiguan
                       Production Dates: June 23, 2011 – June 23, 2011
                       VIN: WVGAV7AXXCW500173
                       Recall Code: 01C6

  96.   For the above-specified vehicles designated with the Recall Code 01C5, which consists of

        233 Zero-Series Cars, Volkswagen admitted in its Recall Report that such vehicles “are

        unable to be repaired with parts or software updates.”

  97.   In the Recall Report, Volkswagen provided a misleading explanation for its illegal sales of

        Pre-Production Cars as follows:

               Recall vehicles are zero-series vehicles (very early production vehicles).
               Volkswagen has discovered that documentation about some of the possible
               modification(s) made to these vehicles during their internal use period may
               be incomplete. Because of this, Volkswagen cannot verify that the vehicles
               comply with all applicable regulatory requirements. The recalled vehicles
               differ from non-recalled vehicles in that the actual build status of the
               recalled population was not properly documented in Volkswagen’s IT
               systems.



                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 43
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 47 of 127 PageID# 1279




  98.    In giving the foregoing explanation, Volkswagen made it appear that when it sold these

         252 Pre-Production Cars it did so as a result of an innocent mistake – an oversight by

         Volkswagen to properly document the “actual build status” within Volkswagen’s IT

         systems. To be sure, as to the cause of the recall, Volkswagen misleadingly reported to the

         NHTSA in the Recall Report that it had fixed the problem claiming, “In August 2016,

         processes were been [sic] implemented in internal IT systems to prevent the sale of special

         build (e.g. zero-series vehicles) to consumers.”

  99.    These explanations and proposed solutions by Volkswagen to the NHTSA and to the public

         are misleading because Volkswagen knew that the Recalled Vehicles could not be legally

         sold in the United States prior to the time they were sold, yet Volkswagen intentionally and

         knowingly sold those cars anyway. For example, in a June 5, 2013 e-mail from VWGOA

         employee Tim Glynn to VWGOA employees Matthew Bullion, Robert Martell and Eric

         Mowinski, on which, inter alia, then-VWGOA Executive Vice President & Chief

         Communications Officer Scott Vazin was copied, Mr. Glynn specifically warned, “[T]he

         Touareg R-Line & Tiguan R-Line need to be scrapped as they are early or heavily modified

         vehicles.” Yet, VWGOA ignored these warnings and proceeded to sell these cars to

         consumers. One of these cars was the Tiguan illegally sold to Plaintiff Glover.

  100.   These illegal sales began in 2011 at the direction of VW Germany executives. For

         example, Chi-han Chen, who served as head of quality assurance at Volkswagen’s

         Chattanooga plant during the 2011-2014 time period, admitted to VWGOA employee Greg

         McReynolds on November 5, 2014 that he had been instructed to sell Zero-Series Cars by

         VWAG executives in Wolfsburg since 2011. McReynolds reported this confession made

         by Chi-han Chen that same day to his superiors, VWGOA executives Mike Hennard and


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 44
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 48 of 127 PageID# 1280




         Robert McCarthy stating, “Chi-Han also advised me that Chattanooga, his department and

         others have received Wolfsburg approval to retrofit and sell their zero series cars for the

         last 3 years (he mentioned durability cars are typically not included). Judging from where

         this is heading, if the plan is to avoid the retail sale of the cars this may take some pressure

         from both of you and perhaps higher leadership.”

  101.   This pressure from “higher leadership” never came given that Volkswagen continued to

         knowingly sell its Pre-Production Cars to consumers for years after being made expressly

         aware of the illegal sales orchestrated by, inter alia, Chi-han Chen out of Volkswagen’s

         Chattanooga plant. To date, Chi-han Chen continues to be employed by Volkswagen.

  101.a. Subsequent to the initial filing of this lawsuit, Volkswagen initiated a second recall

         (NHTSA Recall# 19V-679) (the “Second Recall”), filing a Part 573 Safety Recall Report

         (the “Second Recall Report”) with the NHTSA on September 25, 2019, as amended on

         December 20, 2019. In the Second Recall Report, Volkswagen identified an additional 113

         vehicles that Volkswagen admits were improperly sold. For most of these 113 cars,

         Volkswagen concedes that the problem is as follows:

                 Recalled vehicles are vehicles with special internal manufacturing codes
                 identifying the vehicles as vehicles built before the start of series production
                 (“pre-series vehicles”). Volkswagen has discovered that the pre-series
                 vehicles were sold without confirmation that they were built to
                 Volkswagen’s series production standards and applicable regulatory
                 requirements, and that documentation about their build status may be
                 incomplete or could not be verified. The recalled vehicles differ from
                 nonrecalled vehicles in that they may contain non-standard components
                 and/or the actual build status of the recalled population was not properly
                 documented within each Volkswagen IT system.

  101.b. In the Second Recall Report, Volkswagen admits that it does not know to what degree that

         its illegal sales of these Pre-Series Cars will result in a safety risk to consumers, stating that

         “Due to the potential inclusion of non-standard components, missing documentation of the

                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 45
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 49 of 127 PageID# 1281




         actual build status and unknown potential for modifications made during internal use,

         Volkswagen cannot specifically identify a safety risk.” Volkswagen further admits that the

         problems with these vehicles cannot be fixed, or more specifically, that “there is no remedy

         component” for such cars.

  101.c. Of the 113 illegally-sold vehicles identified in the Second Recall Report, at least 45 of

         those Pre-Series Cars were manufactured and sold to consumers prior to June 1, 2011, after

         which time the fraud described herein began on a far larger scale to meet CPO-vehicle

         demand, given the limited CPO-vehicle supply.

                              J. Tolling of the Statute of Limitations

  102.   It was not until after the May 16, 2018 Recall Report was filed with the NHTSA, that

         Plaintiffs and Class Members first learned of the fraud perpetrated by Volkswagen on or

         after June 1, 2011, as described herein. The Plaintiffs and Class Members could not have

         reasonably discovered the fraud prior to May 16, 2018. The sale of Pre-Production Cars

         by Volkswagen prior to June 1, 2011 was not known to and could not have been reasonably

         discovered by Plaintiffs or Class Members until Volkswagen submitted its Second Recall

         Report to the NHTSA on September 25, 2019.

  103.   Volkswagen, by its fraudulent actions described herein, inhibited the ability of Plaintiffs

         and Class Members to bring a lawsuit against the defendants prior to May 16, 2018, and

         for pre-June 1, 2011 vehicles, prior to September 25, 2019, therefore, any applicable statute

         of limitations was tolled until those respective dates, or otherwise did not begin to run until

         those dates. Alternatively, the defendants are estopped from asserting any otherwise

         applicable statutes of limitation as a defense, given the misconduct described herein.




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 46
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 50 of 127 PageID# 1282




                                CLASS ACTION ALLEGATIONS

  104.   Plaintiffs bring this lawsuit as a class action pursuant to Federal Rules of Civil Procedure

         23(a); (b)(1); (b)(2); (b)(3); and/or (c)(4), on behalf of themselves and all others similarly

         situated as members of the following Nationwide Class and State Classes (collectively, the

         “Classes”); on their federal and state claims as the purchasers of the Class Vehicles.

                                      A. Class Vehicles Defined

  105.   The Class Vehicles are defined as follows:

                All Volkswagen-branded used cars sold in the United States from January 1, 2007
                to March 21, 2019 that were initially used internally by Volkswagen and later resold
                by an authorized Volkswagen or Audi dealership as a Certified Pre-Owned
                (“CPO”) vehicle and which has at least one or more of the following characteristics:

                (a)     the vehicle is a pre-series, zero series or pre-production car (“Pre-
                        Production Cars”);

                (b)     the vehicle is one of the 252 cars (the “Recalled Vehicles”) identified by
                        Volkswagen in its so-called Part 573 Safety Recall Report filed with the
                        NHTSA on May 16, 2018 (as amended on July 23, 2018);

                (c)     the vehicle was driven by one or more members of the automotive press
                        (“Press-Fleet Cars”), but such use was not disclosed;

                (d)     the vehicle was driven by one or more Volkswagen employees for short-
                        term use as part of the Pool-Fleet, but such use was not disclosed;

                (e)     the vehicle was altered after the date of manufacture, but no Alterer’s
                        Certificate was affixed to such vehicle;

                (f)     the vehicle’s actual mileage was falsified by Volkswagen in connection
                        with the application for the original title.

                (g)     the vehicle is one of the 113 cars (the “Recalled Vehicles”) identified by
                        Volkswagen in its so-called Part 573 Safety Recall Report filed with the
                        NHTSA on September 25, 2019 (as amended on December 20, 2019).




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 47
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 51 of 127 PageID# 1283




  106.   The proposed Classes are defined as:

                                B. Nationwide Class

         All persons and entities in the United States who purchased a Class Vehicle.

                                C. California State Class

         All persons and entities in the state of California who purchased a Class Vehicle

                                D. Colorado State Class

         All persons and entities in the state of Colorado who purchased a Class Vehicle.

                                E. Florida State Class

         All persons and entities in the state of Florida who purchased a Class Vehicle.

                                F. Illinois State Class

         All persons and entities in the state of Illinois who purchased a Class Vehicle.

                                G. New Jersey State Class

         All persons and entities in the state of New Jersey who purchased a Class Vehicle.

                                H. Washington State Class

         All persons and entities in the state of Washington who purchased a Class Vehicle.

  107.   Excluded from the Classes are: (a) Defendants, including any entity or division in which

         Defendants have a controlling interest, as well as their agents, representatives, officers,

         directors, employees, trustees, parents, children, heirs, assigns, and successors, and other

         persons or entities related to, or affiliated with Defendants; (b) the Judges to whom this

         case is assigned, their staff, and their immediate families; and (c) governmental entities.

         Plaintiffs reserve the right to amend the Class definitions if discovery and further

         investigation reveal that any Class should be expanded, divided into additional subclasses

         under Rule 23(c)(5), or modified in any other way.

                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 48
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 52 of 127 PageID# 1284




  108.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because Plaintiffs

         can prove the elements of their claims on a class-wide basis using the same evidence as

         would be used in individual actions alleging the same claims.

  109.   This action has been brought and may be properly maintained on behalf of each of the

         Classes proposed herein under Federal Rule of Civil Procedure 23 and satisfies the

         numerosity, commonality, typicality, adequacy, predominance, and superiority

         requirements of its provisions.

                                J. Numerosity and Ascertainability

  110.   The members of the Classes are so numerous and geographically dispersed that individual

         joinder of all Class members is impracticable. There are believed to be at least 20,000

         members in the Nationwide Class, and a hundred or more members in each State Class.

         The precise number and identities of Nationwide Class and State Class may be ascertained

         from Volkswagen’s books and records and motor vehicle regulatory data. Defendants have

         comprehensive lists of Class Vehicle owners in their possession and are using them to

         communicate in writing to at least some of the Class members since July 2018.

         Accordingly, the disposition of the claims of Class members in a single action will provide

         substantial benefits to all parties and to the Court. Class members may be readily notified

         of the pendency of this action by recognized, Court-approved notice dissemination

         methods, which may include U.S. mail, electronic mail, Internet postings, and/or published

         notice.




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 49
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 53 of 127 PageID# 1285




                                             K. Typicality

  111.   The claims of the representative Plaintiffs are typical of the claims of the other Class

         members in that the representative Plaintiffs, like all Class members, purchased a Class

         Vehicle designed, manufactured, and distributed by Volkswagen, which has a build history

         and/or use history that was misrepresented by Volkswagen. The misrepresentations

         wherein Volkswagen falsely claimed that its Pre-Production Cars conformed to Federal

         Safety Standards are limited in number and set forth in writing in the Carfax Report that

         accompanied each sale of every Class Vehicle purchased by Class members at an

         authorized Volkswagen or Audi dealership, and/or in the chain-of-title documentation,

         and/or on the Class Vehicle itself.    The representative Plaintiffs, like all Class members,

         have been damaged by Defendants’ misconduct in that they have incurred similar or

         identical losses relating to the Class Vehicles. Furthermore, the factual underpinning of

         Defendants’ misconduct is common to all Class members and represents a common thread

         of misconduct resulting in injury to all Class members.

                             L. Predominance of Common Questions

  112.   There are numerous questions of law and fact common to Plaintiffs and Class members

         that predominate over any question affecting only individual Class members. The answers

         to these common questions will advance the adjudication or resolution of the litigation as

         to all Class members. These common legal and factual questions include:

                (a)     whether Volkswagen manufactured, advertised, marketed, distributed, sold,
                        or otherwise placed the Class Vehicles into the stream, of commerce in the
                        United States;

                (b)     whether Volkswagen knowingly sold Class Vehicles in the United States
                        that did not conform to Federal Safety Standards or that were not otherwise
                        properly certified for sale;


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 50
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 54 of 127 PageID# 1286




                 (c)   whether Volkswagen knowingly committed Odometer Fraud by falsifying
                       the mileage of the Class Vehicles when making application for the original
                       title, and whether Volkswagen caused such false information to be
                       republished to Plaintiffs and Class members at the time of purchase of the
                       Class Vehicles to hide the true history of the Class Vehicles;

                (d)    whether Volkswagen made other material misrepresentations regarding the
                       Class Vehicles;

                (e)    whether Volkswagen actively concealed or failed to disclose material facts
                       about the Class Vehicles;

                (f)    whether Volkswagen had a duty to disclose the true nature of the Class
                       Vehicles to Plaintiffs and Class members;

                (g)    whether Volkswagen’s concealment of the true nature of the Class Vehicles
                       would have induced a reasonable consumer to act to their detriment by
                       purchasing one of the Class Vehicles;

                (h)    whether the Class Vehicles can be made to comply with Federal Safety
                       Standards, including certification requirements, within a reasonable time;

                 (i)   whether Volkswagens’ conduct violated consumer protection statutes,
                       warranty laws, and other laws as alleged herein;

                (j)    whether Plaintiffs and Class members are entitled to a declaratory
                       judgment;

                (k)    whether Plaintiffs and Class members are entitled to equitable relief,
                       including, but not limited to, a preliminary and/or permanent injunction; and

                (l)    whether Plaintiffs and Class members are entitled to damages and other
                       monetary relief, and, if so, in what amount.

                                            M. Superiority

  113.   A class action is superior to all other available methods for the fair and efficient

         adjudication of this controversy. Plaintiffs and Class members have all suffered and will

         continue to suffer economic harm and damage as a result of Defendants’ unlawful and

         wrongful conduct, which was directed toward Class members and the public as a whole,

         rather than specifically or uniquely against any individual Class members.


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 51
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 55 of 127 PageID# 1287




  114.   Volkswagen has acted in a uniform manner with respect to the Plaintiffs and Class

         members. Absent a class action, many Class members would likely find the cost of

         litigating their claims prohibitively high and may therefore have no effective remedy at

         law. Because of the relatively small size of many of the individual Class members’ claims,

         it is likely that only some of the Class members could afford to seek legal redress for

         Volkswagen’s misconduct. Absent a class action, Class members will continue to incur

         damages, and Volkswagen’s misconduct will continue without effective remedy.

  115.   Class treatment in this Court, as a court with original jurisdiction over the Class claims,

         will conserve the resources of the courts and the litigants, and will promote consistency

         and efficiency of adjudication by providing common answers to the common questions of

         knowledge, conduct, duty and breach, that predominate in this action.

  116.   Class-wide declaratory, equitable, and injunctive relief is appropriate under Rule 23(b)(1)

         and/or (b)(2) because Defendants have acted on grounds that apply generally to the class,

         and inconsistent adjudications with respect to the Defendants’ liability would establish

         incompatible standards and substantially impair or impede the ability of Class members to

         protect their interests. Class-wide relief and Court supervision under Rule 23 assures fair,

         consistent, and equitable treatment and protection of all Class members, and uniformity

         and consistency in Volkswagen’s discharge of its duties to perform corrective action

         regarding the Class Vehicles.




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 52
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 56 of 127 PageID# 1288




                                       CLAIMS FOR RELIEF

                                         FEDERAL CLAIMS

                                              COUNT I
                              Violations of the Federal Odometer Act
                                    (49 U.S.C. §§ 32701, et seq.)

  117.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  118.   Plaintiffs bring this Count on behalf of the Nationwide Class against Volkswagen.

  119.   The Federal Odometer Act, codified in 49 U.S.C. §§ 32701-32711 (the “Odometer Act”),

         imposes on distributors and sellers of automobiles requirements intended to ensure that

         automobile consumers are provided with accurate statements of a car’s mileage to prevent

         consumers from being defrauded about history of vehicles they are looking to purchase. In

         passing the Odometer Act, Congress found that “buyers of motor vehicles rely heavily on

         the odometer reading as an index of the condition and value of a vehicle” and Congress

         concluded that “an accurate indication of the mileage assists a buyer in deciding on the

         safety and reliability of the vehicle.” 49 U.S.C. § 32701. The purpose of the Odometer Act

         is to prevent a purchaser from being misled about a vehicle’s mileage “not only with respect

         to the actual number of miles driven, but where those miles were driven and by whom.”

         Owens v. Samkle Auto. Inc., 425 F.3d 1318, 1324 (11th Cir. 2005) (emphasis in original).

  120.   Section 32705(a)(2) of the Odometer Act provides, in pertinent part, “A person transferring

         ownership of a motor vehicle may not ... give a false statement to the transferee in making

         the disclosure required by such a regulation.”




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 53
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 57 of 127 PageID# 1289




  121.   VWGOA qualifies as a “person transferring ownership of a motor vehicle” under the

         Odometer Act in connection with the sales of the Class Vehicles to Plaintiffs and the Class

         members.

  122.   Plaintiffs R. Garcia, Jacobson, B. Garcia, and Thomson as well as other Class members

         against whom Volkswagen perpetrated the Odometer Fraud, are each a “transferee” of a

         motor vehicle within the meaning of the Odometer Act.

  123.   The disclosure required by the Odometer Act regulations required VWGOA, upon

         applying for the original title to the Class Vehicles, to accurately set forth the actual mileage

         as reflected on the Odometer on the date that VWGOA made application for the original

         title.

  124.   For substantial portion of the Class Vehicles, including the Class Vehicles purchased by

         Plaintiffs R. Garcia, Jacobson, B. Garcia and Thomson, VWGOA (either directly or by and

         through VW Credit as part of the CPO Joint Venture) falsified the mileage of the Class

         Vehicles in connection with the titling documents. Specifically, VWGOA (either directly

         or by and through VW Credit as part of the CPO Joint Venture) applied for the original

         title to the Class Vehicles and lied about the mileage on the original titling documents,

         falsely claiming that the odometer showed only 10 miles at the time of the original title

         application, when in fact, the mileage on these Class Vehicles were at least several

         thousand miles at the time of original title application. In this manner, VWGOA disguised

         the history of the Class Vehicles, as VWGOA intended to do, including: (a) hiding the fact

         that thousands of miles had already been driven on the Class Vehicles at the time of original

         titling outside of the original title-issuing state; (b) hiding the fact that the Class Vehicles

         were Pre-Production Cars insofar as disclosure that a substantial portion of the mileage was


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 54
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 58 of 127 PageID# 1290




         driven early in the year and before the release of the Series-Production Cars would have

         potentially revealed the status of the Class Vehicles as Pre-Series Cars or Zero-Series Cars;

         and (c) hiding the nature of the prior use of the Class Vehicles as Press-Fleet Cars because

         significant mileage driven early in the year that those vehicles were introduced to market

         would have been at least one indication that the Class Vehicles were part of either the Press-

         Fleet Cars or the Pool-Fleet Cars or both.

  125.   VWGOA republished this false mileage to Plaintiffs Garcia, Jacobson, B. Garcia and

         Thomson and to the Class members by, inter alia, causing a Carfax Report to issue and to

         be given to Plaintiffs and Class members just prior to their purchase of a Class Vehicle.

         VWGOA provided this false information to Plaintiffs and the Class intending to mislead

         them as to the mileage history of the Class Vehicles. By providing this false information,

         VWGOA intended to induce Plaintiffs and Class members to purchase a Class Vehicle that

         Plaintiffs and Class members would not have otherwise purchased and to pay a price for

         those Class Vehicles that Plaintiffs and Class members would not have otherwise paid had

         the truth been known. VWGOA rigged the data that it was feeding to Carfax through its

         daily file feed to eliminate mileage that was otherwise recorded in Volkswagen’s system

         in service records for services performed by one or more of Volkswagen’s dealers on the

         Class Vehicles prior to the date of original titling. Therefore, by manipulating the

         Volkswagen-Generated Vehicle History that the Defendants fed directly to Carfax and by

         arranging for Carfax to republish that false information in the Carfax Reports and to give

         that false information to potential customers immediately prior to the sale of the Class

         Vehicles, VWGOA ensured that its falsified odometer mileage would find its way to




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 55
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 59 of 127 PageID# 1291




         Plaintiffs and to the Class members at the time when Plaintiffs and Class members were

         deciding whether to purchase a Class Vehicle and how much to pay.

  126.   Plaintiffs and the other Class Members did not become aware of the Odometer Fraud until

         it was discovered by Plaintiffs’ counsel in January 2019, and even then, such discovery

         was only made possible as a result of the disclosures made by Volkswagen to the NHTSA

         in its Recall Report that was not filed until May 16, 2018. Given Volkswagen’s affirmative

         efforts to hide the Odometer Fraud, Volkswagen is estopped from relying upon the two-

         year statute of limitations set forth in 49 U.S.C.A. § 32710(b) for bringing Odometer Act

         claims. Alternatively, the two-year limitations period set forth in 49 U.S.C.A. § 32710(b)

         did not begin to run or was otherwise tolled until the discovery of the Odometer Fraud by

         Plaintiffs’ counsel in January 2019, or at the earliest, the date that Volkswagen filed its

         original Recall Report with the NHTSA on May 16, 2018. Plaintiffs could not have

         reasonably discovered the Odometer Fraud prior to that date.

  127.   The conduct described herein by VWGOA constitutes violations of the Odometer Act

         committed by VWGOA with the intent to defraud. Consequently, VWGOA is liable to

         each Plaintiff and to each Class member against whom the Odometer Fraud was perpetrated

         in an amount to be determined at trial (at least $10,000.00 civil penalty or three times the

         actual damages, whichever is greater), plus costs and reasonable attorneys’ fees, pursuant

         to 49 U.S.C.A. § 32710. Because VWGOA’s violations of the Odometer Act occurred in

         the course and scope of the Joint Venture, VWAG is jointly and severally liable for these

         same damages and to the same degree as VWGOA. VWAG is further liable under the

         Odometer Act for its coordinated unlawful conduct with VWGOA in connection with the




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 56
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 60 of 127 PageID# 1292




         same transfers, in violation of 49 U.S.C. § 32703(4), which provides, “A person may not

         . . . conspire to violate this section or section 32704 or 32705 of this title.”

                                     COMMON LAW CLAIMS

                                                COUNT I
                                                 Fraud

  128.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  129.   Plaintiffs bring this Count on behalf of the Nationwide Class, or in the alternative, on behalf

         of the State Classes, against VWGOA.

  130.   VWGOA made false statements of material fact to Plaintiffs and Class Members

         immediately prior to the time that Plaintiffs and Class Members purchased a Class Vehicle.

         Specifically, in the Carfax Report that VWGOA arranged to be given to each of the

         Plaintiffs and each of the Class Members immediately prior to the sale, VWGOA falsely

         represented that each Class Vehicle was a “1-Owner Vehicle” and falsely claimed, “The

         vehicle’s retail book value plus the CARFAX Price Adjustment will give you a more

         accurate measure of the vehicle’s value.” VWGOA knew Carfax “defines an owner as an

         individual or business that possesses and uses a vehicle” at the time that VWGOA provided

         Carfax with the vehicle history for each Class Vehicle, which falsified the number of

         persons that used and possessed each Class Vehicle both inside and outside of Volkswagen.

         For Press-Fleet Cars, at the time each of those cars were sold to Class Members as a CPO-

         designated vehicles, VWGOA falsely represented to the Class Members that each of those

         cars was a “1-Owner Vehicle” even though VWGOA knew that one or more members of

         the automotive media outside of Volkswagen possessed and used those vehicles before

         Volkswagen attempted to sell those cars. For the Leased-Fleet Cars, at the time each of
                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 57
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 61 of 127 PageID# 1293




         those cars were sold to Class Members as a CPO Car, VWGOA falsely represented to the

         Class Members that each of those cars was a “1-Owner Vehicle” even though Volkswagen

         knew that multiple individuals within or outside Volkswagen possessed and used the

         Leased-Fleet Cars during the time that those were part of either the Pool Fleet or the Press

         Fleet or both, which occurred before any of those cars were leased to a single Volkswagen

         employee.

  131.   By offering each of the Class Vehicles for sale, Volkswagen represented that each Class

         Vehicle was legal to sell. Volkswagen also affirmatively represented at the time of the sale

         of each Class Vehicle that each Class Vehicle “conforms to all applicable Federal motor

         vehicle safety, bumper, and theft prevention standards in effect on the date of manufacture

         shown above” which representation was made by and through the Manufacturer’s

         Certification plate affixed to each of the Class Vehicles. By then affirmatively omitting the

         Alterer’s Certification, VWGOA represented to Plaintiffs and Class Members that it had

         not altered any of the Class Vehicles from the time each of the Class Vehicles were

         manufactured until the time that each of the Class Vehicles were sold as a Certified Pre-

         Owned Car to Plaintiffs and Class Members. These representations by VWGOA that each

         of the Class Vehicles had not been altered since the date of original manufacture and that

         the Class Vehicles were legal to sell to consumers were false at the time they were made.

  132.   VWGOA furthered this fraud by making false statements of material fact regarding the

         vehicle mileage on the Class Vehicles as of the date of the sale by falsely claiming that a

         substantial portion of the Class Vehicles had only 10 miles at the time of initial titling and

         registration, when in fact, those Class Vehicles had thousands of miles on the odometer at

         the time Volkswagen caused those vehicles to be initially titled and registered. VWGOA


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 58
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 62 of 127 PageID# 1294




         knowingly caused the false statement regarding the Class Vehicles’ mileage as of the date

         of initial titling and registration to be repeated to Plaintiffs R. Garcia, Jacobson, B. Garcia

         and Thomson as well as to other Class Members in the Carfax Report, which was given to

         Plaintiffs and Class Members just prior to the time that they purchased a Class Vehicle.

  133.   VWGOA made the foregoing false statements of material fact and engaged in the

         Odometer Fraud in an effort to induce reliance by Plaintiffs and the Class Members, all as

         part of an effort to sell the Class Vehicles that Volkswagen likely would not have otherwise

         sold or at a price that Volkswagen would not have otherwise been able to obtain for the

         Class Vehicles in the absence of such false statements.

  134.   Plaintiffs and Class Members reasonably relied upon the foregoing false statements of

         material fact, including false statements made in connection with the Odometer Fraud, in

         purchasing the Class Vehicles, having no way of knowing of the existence of VWGOA’s

         false statements or material omissions.

  135.   Each of the foregoing false statements made by VWGOA to Plaintiffs and Class Members

         immediately prior to the sale of each of the Class Vehicles is, from its nature, the type of

         statement that would induce a reasonable buyer to purchase an automobile. In other words,

         a reasonable buyer of a Certified Pre-Owned Car from a Volkswagen or Audi dealership

         would be influenced to purchase an automobile by the representation that such vehicle is a

         “1-Owner Car” and by the representation that such vehicle is legal to sell. Plaintiffs and

         Class Members would have had no way to know that either of these representations were

         false at the time those representations were made, and therefore, Plaintiffs and Class

         Members were forced to place their trust in VWGOA regarding the accuracy of these

         representations.


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 59
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 63 of 127 PageID# 1295




  136.   A federal district court sitting in Virginia that exercises supplemental jurisdiction over

         state-law claims must look to Virginia choice-of-law rules to determine the applicable law

         that should govern a given state-law issue. In re Merritt Dredging Co., Inc., 839 F.2d 203,

         205 (4th Cir. 1988). Virginia generally follows the traditional approach to conflicts of law

         as set forth in the Restatement (first) of Conflicts of Law (1934) (the “Restatement”).

         Section 595 of the Restatement provides, “The law of the forum governs presumptions and

         inferences to be drawn from evidence.” The Virginia Supreme Court has explained that

         under Virginia law a presumption or inference of reliance arises in the following

         circumstances:

                When the seller has made a false representation, which, from its nature,
                might induce the buyer to enter into the contract on the faith of it, it will be
                inferred that the buyer was induced thereby to contract, and it does not rest
                with him to show that he, in fact, relied upon the representation. In order to
                displace this inference, the seller must prove either that the buyer had
                knowledge of facts which showed the representation to be untrue, or that he
                expressly stated in terms, or showed by his contract, that he did not rely
                upon the representation, but acted upon his own judgment.

         Wilson v. Carpenter’s Administrator, 91 Va. 183, 21 S.E. 243, 245 (Va. 1895).

  137.   Given the foregoing principle, an inference of reliance by Plaintiffs and Class Members on

         the false statements of material fact made by Volkswagen described herein has arisen, and

         it is Volkswagen’s burden to disprove that reliance. This inference applies irrespective of

         the substantive state law outside of Virginia that might otherwise provide the basis for a

         common-law fraud cause of action for any particular Class member who may have

         purchased his or her Class Vehicle in a state other than Virginia, given that the inference

         of reliance is governed by Virginia law, irrespective of where the cause of action for fraud

         arose as to any given Class member.



                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 60
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 64 of 127 PageID# 1296




  138.   As a direct and proximate result of the affirmative misrepresentations set forth herein,

         Plaintiffs and Class Members were damaged by purchasing one or more of the Class

         Vehicles they would not have bought had Plaintiffs and Class Members known the truth,

         by overpaying for the Class Vehicles and not receiving what Plaintiffs and Class Members

         were promised, and by incurring other damages set forth herein or to otherwise be proven

         at trial, including economic damages, incidental/consequential damages, and damages

         relating to inconvenience, for which Plaintiffs and Class Members are entitled to recover

         from Volkswagen.

  139.   Alternatively, Plaintiffs and Class Members are entitled to recover from Defendants

         disgorgement of gross profits, without any corresponding deduction by Defendants for

         expenses in furthering its fraud. Plaintiffs and Class Members are also entitled to recover

         pre-judgment interest, attorneys’ fees and costs, expert witness fees, and such other sums

         as the jury may determine to be fair and just.

  139.a. Since VWGOA’s misconduct and acts complained of herein were committed intentionally

         and maliciously, or in conscious disregard of and indifference to the rights and safety of

         others, which VWGOA knew or should have known was reasonably likely to result in

         injury, damage, or other harm, the Plaintiffs and Class Members are entitled to recover

         punitive damages.

  139.b. Factors that the jury should consider in assessing punitive damages includes VWGOA’s

         financial condition and profit motive for its misconduct, its past record of multiple

         violations of a similar nature, the extent of the false advertising across multiple vehicle

         makes and models over many years, the profits made by Volkswagen from VWGOA’s

         misconduct, the multi-year and multi-person effort necessary to implement the at-issue


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 61
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 65 of 127 PageID# 1297




         fraud, and efforts by Volkswagen over a seven-year period to hide its misconduct to avoid

         getting caught, to name just a few.

                                             COUNT II
                                          Breach of Contract

  140.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  141.   Plaintiffs bring this Count on behalf of the Nationwide Class, or in the alternative, on behalf

         of the State Classes, against VWGOA.

  142.   VWGOA and Carfax executed a so-called “Agreement for Audi/Volkswagen Certified

         Pre-Owned Programs” (the “Carfax Contract”) effective June 1, 2011 (the “Effective

         Date”). Carfax is a Virginia corporation with its principle place of business in Virginia.

         The Carfax Contract was executed by VWGOA and Carfax in Virginia and provides for

         the application of Virginia law. The pertinent provisions of the Carfax Contract that are

         relevant to the present lawsuit are accurately quoted below:

                      (a) “VWGoA agrees that, commencing on the Effective Date and continuing
                          throughout the Term, it shall require Participating AUDI/VW Dealers to
                          run a CARFAX Report on every Certified Pre-Owned Vehicle.” (Carfax
                          Contract ¶ 3.1.)

                      (b) “Commencing on the Effective Date, VWGoA agrees that AUDI/VW
                          Certified Pre-Owned Programs policies and procedures will direct that a
                          CARFAX Report and CARFAX Buyback Guarantee Certificate be made
                          available by Participating AUDI/VW Dealers to the purchaser of each
                          Certified Pre-Owned Vehicle they sell. VWGoA agrees to maintain the
                          AUDI/VW Certified Pre-Owned Programs’ criteria to be consistent with
                          the disqualifying records set forth in the attached Exhibit A throughout
                          the Term.” (Carfax Contract ¶ 3.2.)

                      (c) Exhibit A, entitled “Disqualifying Criteria,” provides, “A vehicle is
                          deemed ineligible for the AUDI/VW Certified Pre-Owned Programs if the
                          CARFAX Vehicle History Report contains any of the following:
                                                 ***
                               •      Not Actual Mileage Title

                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 62
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 66 of 127 PageID# 1298




                                                  ***
                                •       Manufacturer Buyback Title
                                                  ***
                                •       Potential Odometer Rollback
                                                  ***
                                •       Not Built to US Standards

                      (d) “VWGOA shall provide CARFAX access to a daily data file feed,
                          Monday thru Saturday except holidays observed by VWGoA, of the
                          Certified Inventory, which data file shall include for each vehicle the VIN,
                          dealer ID, retailer country (USA/CA), inspection date (date of
                          certification/date sold [i.e. when sold as certified]), mileage on date of
                          transaction (certified or sold) and claim status (RD3 [available for sale]
                          or QW1 [sold]). CARFAX may include a notation on the CARFAX
                          Report, based on these data files, to indicate a vehicle’s certified status
                          and such notation may become a permanent record on the applicable
                          CARFAX Report (not including de-certification records).” (Carfax
                          Contract ¶ 3.4.)

                      (e) “VWGoA shall promote CARFAX on all AUDI/VW Certified Pre-
                          Owned window stickers in a manner agreed upon by VWGoA and
                          CARFAX. In addition, VWGoA will use its reasonable best efforts to
                          promote CARFAX on AUDI/VW Certified Pre-Owned training
                          materials, AUDI/VW Certified Pre-Owned operations manuals,
                          AUDI/VW Certified Pre-Owned inspection checklists, and AUDI/VW
                          Certified Pre-Owned POP materials and displays.” (Carfax Contract ¶
                          3.6.)

                      (f) “VWGoA will provide documentation to CARFAX correcting
                          information when it becomes known to VWGoA (directly or through a
                          Participating AUDI/VW Dealer) that information on a record previously
                          provided to CARFAX was in error. At CARFAX’s reasonable request,
                          VWGoA will provide (or work with its Participating AUDI/VW Dealers
                          to provide) CARFAX documentation to verify a record’s validity or data
                          element accuracy with respect to vehicle history issues.” (Carfax Contract
                          ¶ 3.7.)

                      (g) “Each party shall comply with all federal, state and local law applicable
                          to its obligations and activities hereunder.” (Carfax Contract ¶ 13.7.)

                      (h) “This Agreement shall be governed by and construed in accordance with
                          the laws of the Commonwealth of Virginia.” (Carfax Contract ¶ 13.8.)

  143.   The provisions of the Carfax Contract quoted in the paragraph above include certain terms

         defined as follows:

                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 63
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 67 of 127 PageID# 1299




                      (a) “Participating AUDI/VW Dealers” means “a VWGoA-authorized dealer
                          in the United States which participates in either or both of the AUDI/VW
                          Certified Pre-Owned Programs.” (Carfax Contract ¶ 1.12.)

                      (b) “AUDI/VW Certified Pre-Owned Programs” means “the certification of
                          vehicles under VWGoA’s Certified Pre-Owned Programs” through which
                          “VWGOA will direct authorized dealers of AUDI/VW Certified Pre-
                          Owned Vehicles (as defined below) to generate a CARFAX Vehicle
                          History Report.” (Carfax Contract ¶ 1.1 & Preamble.)

                      (c) “Certified Pre-Owned Vehicle” means “an AUDI/VW vehicle that has
                          met the requirements of and been certified under an AUDI/VW Certified
                          Pre-Owned Program.” (Carfax Contract ¶ 1.9.)

                      (d) “CARFAX Report” means “a CARFAX Vehicle History Report
                          generated through access to the CARFAX Vehicle History Service, which
                          displays information regarding motor vehicle transactions and events,
                          including but not limited to, titles, registrations, inspections, accidents,
                          and service repairs, as available to CARFAX.” (Carfax Contract ¶ 1.7.)

                      (e) “Vehicle History Service” means “CARFAX’s proprietary vehicle
                          history service offered to consumers, automobile dealers, and others,
                          which provides information regarding motor vehicle transactions and
                          events from information obtained by CARFAX from various sources, as
                          collected and maintained by CARFAX.” (Carfax Contract ¶ 1.16.)

                      (f) “CARFAX Buyback Guarantee” means “the title guarantee provided with
                          a CARFAX Report as determined by CARFAX and subject to change by
                          CARFAX from time to time.” (Carfax Contract ¶ 1.4.)

                      (g) “CARFAX Buyback Guarantee Certificate” means “a document, in
                          electronic or paper form, made available by CARFAX in connection with
                          a CARFAX Report that qualifies for the CARFAX Buyback Guarantee.”
                          (Carfax Contract ¶ 1.5.)

  144.   The Carfax Contract further provides, “The term of this Agreement shall commence on the

         Effective Date and shall continue for three (3) years (the “Initial Term”), and it shall renew

         automatically for additional successive one-year periods (collectively the “Term”), unless

         either party gives the other party written notice of its intention to cancel this Agreement

         thirty (30) days prior to any renewal date, or unless sooner terminated as provided below

         [allowable in the event of material and uncured breach after 30-days’ notice by the non-
                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 64
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 68 of 127 PageID# 1300




         breaching party, or after 90-days’ notice by either party for convenience after one year

         from the Effective Date].” (Carfax Contract ¶ 9.)

  145.   At all times from the Effective Date of the Carfax Contract on June 1, 2011 to the present,

         the Carfax Contract has remained in full force and effect because neither VWGOA nor

         Carfax have terminated the Carfax Contract in accordance with paragraph 9 of the Carfax

         Contract, and therefore, the Carfax Contract has automatically renewed and remained in

         full force and effect.

  146.   The Carfax Contract was made for the benefit of purchasers and prospective purchasers of

         VWGOA Certified Pre-Owned Vehicles, which includes the Plaintiffs as well as all Class

         members. The above-quoted language used in the Carfax Contract makes clear that

         VWGOA and Carfax intended to confer a benefit on Plaintiffs and the Class members,

         namely, the benefit of a CARFAX Report, the benefit of the CARFAX Buyback Guarantee

         and the benefit of the CARFAX Buyback Guarantee Certificate, all for which, under the

         terms of the Carfax Contract and the AUDI/VW Certified Pre-Owned Programs.

  147.   Although the Carfax Contract is not quoted in its entirety herein, and although the Carfax

         Contract is not attached hereto as an exhibit, no other provision of the Carfax Contract

         contradicts the claim that Plaintiffs and Class members were intended beneficiaries of the

         Carfax Contract, and no provision of the Carfax Contract otherwise disclaims or disallows

         third-party beneficiary status. Consequently, Plaintiffs and Class members are third-party

         beneficiaries of the Carfax Contract pursuant to Virginia Code § 55-22, and Plaintiffs as

         well as Class members are entitled, as third-party beneficiaries, to enforce the Carfax

         Contract.




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 65
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 69 of 127 PageID# 1301




  148.   VWGOA breached paragraph 3.2 of the Carfax Contract because it failed to maintain the

         AUDI/VW Certified Pre-Owned Programs’ consistent with the disqualifying records

         identified in Exhibit A of the Carfax Contract. Exhibit A of the Carfax Contract expressly

         provides that a vehicle is ineligible for the AUDI/VW Certified Pre-Owned Programs if

         the CARFAX Vehicle History Report contains any indication that the mileage listed on the

         title is not the vehicle’s actual mileage or if the vehicle is not built to U.S. standards.

         Because VWGOA maintained records within its internal databases showing that the Class

         Vehicles were originally titled with falsified mileage and evidencing that the Class

         Vehicles were not built to U.S. standards (given the material differences between the build

         of the Pre-Production Cars and the build of the Series-Production Cars and given the

         undocumented modifications made to the Class Vehicles after the date of original

         manufacture without the required Alterer’s Certification), VWGOA was required to

         provide this information to Carfax. (See Carfax Contract ¶ 3.7.) Had VWGOA provided

         this information to Carfax as it was contractually obligated to do, the CARFAX Vehicle

         History Report would have shown that each of the Class Vehicles was ineligible for the

         AUDI/VW Certified Pre-Owned Programs given the falsified mileage in the title history

         and given the fact that the Class Vehicles were not built to U.S. standards.

  149.   These same failures by VWGOA also constitute a breach of paragraph 13.7 of the Carfax

         Contract, which requires VWGOA to “comply with all federal, state and local law

         applicable to its obligations and activities hereunder.” VWGOA violated paragraph 13.7

         of the Carfax Contract by violating the Odometer Act, misrepresenting the history of the

         mileage of the Class Vehicles, violating the certification requirements of the Federal Safety

         Regulations, including the failure to include the mandatory Alterer’s Certification, and


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 66
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 70 of 127 PageID# 1302




         otherwise misleading Plaintiffs and the Class as to the use history of the Class Vehicles by

         failing to identify those cars as having been part of the Press Fleet or the Pool Fleet.

  150.   The Carfax Contract also contains an implied covenant of good faith and fair dealing,

         which arises by operation of law. This implied covenant of good faith and fair dealing

         required VWGOA to act with honesty concerning the data that it provided to Carfax for

         purposes of the creating the CARFAX Vehicle History Report. VWGOA breached this

         implied duty of good faith and fair dealing by providing false or otherwise misleading

         information to Carfax to be incorporated into the CARFAX Vehicle History Report,

         including the falsified mileage of the Class Vehicles as of the date those cars were

         originally titled, the omission of the mileage at the time of the servicing of the Class

         Vehicles when such servicing occurred at Volkswagen and Audi authorized dealers prior

         to the issuance of the original title (and which mileage would have revealed the Odometer

         Fraud), and the omission from the Carfax Report of information that may have identified

         the Class Vehicles that were Pre-Series or Zero-Series or were not otherwise built to U.S.

         standards or properly certified for U.S. sale or resale to consumers.

  151.   As a direct result of VWGOA’s breaches of the Carfax Contract set forth herein, Plaintiffs

         and Class Members were damaged by purchasing the Class Vehicles that Plaintiffs and

         Class Members would not have bought had Plaintiffs and Class Members known the truth,

         by overpaying for the Class Vehicles and not receiving what Plaintiffs and Class Members

         were promised, and by incurring other damages set forth herein or to otherwise to be proven

         at trial, including economic damages, incidental/consequential damages, damages relating

         to inconvenience, and pre-judgment interest for which Plaintiffs and Class Members are

         entitled to recover from Volkswagen. Plaintiffs and Class Members are further entitled to


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 67
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 71 of 127 PageID# 1303




         recover pre-judgment interest, and such other sums as the jury may determine to be fair

         and just.

                                             COUNT III
                                          Unjust Enrichment

  152.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  153.   Plaintiffs bring this Count on behalf of the Nationwide Class and, in the alternative, on

         behalf of the State Classes against all Defendants.

  154.   Defendants have benefitted from selling the Class Vehicles which either should not have

         been sold at all, given the lack of proper certification of the Class Vehicles as complying

         with Federal Safety Standards, or should have been sold for a lesser price, given that the

         value of the Class Vehicles were artificially inflated by Volkswagen’s affirmative false

         statements and material omissions as previously detailed herein.

  155.   Plaintiffs and Class Members conferred this benefit upon the Defendants, which the

         Defendants knowingly accepted under circumstances that are unjust. Defendants have

         received and retained these unjust benefits from the Plaintiffs and Class members, and

         inequity has resulted.

  156.   It is inequitable and unconscionable for Defendants to retain these benefits.

  157.   Because Volkswagen concealed its fraud and deception, Plaintiffs and Class members

         were not aware of the true facts concerning the Class Vehicles and did not benefit from

         Defendants’ misconduct.

  158.   As a result of Defendants’ misconduct, the amount of its unjust enrichment should be

         disgorged and returned to Plaintiffs and Class members, in an amount to be proven at trial.



                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 68
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 72 of 127 PageID# 1304




                                       STATE LAW CLAIMS

                                             CALIFORNIA

                                             COUNT I
                         Violations of the California Legal Remedies Act
                                  (Cal. Civ. Code § 1750 et seq.)

  159.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  160.   Plaintiffs Hartman and Thomson bring this action on behalf of themselves and the

         California Class against all Defendants.

  161.   Plaintiffs Hartman, Thomson and the California Class members are persons within the

         meaning of Cal. Civ. Code § 1761(c).

  162.   Volkswagen is engaged in “transactions” within the meaning of Cal. Civ. Code § 1761(e).

  163.   The California Consumers Legal Remedies Act (“California CLRA”) makes unlawful

         “[u]nfair methods of competition and unfair or deceptive acts or practices undertaken by

         any person in a transaction intended to result or which results in the sale or lease of goods

         or services to any consumer.” Cal. Civ. Code § 1770(a).

  164.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

         concealed and suppressed material facts concerning the concerning the Class Vehicles.

         Defendants accomplished this by falsifying the mileage when making application for the

         original title, failing to disclose the true use history of the Class Vehicles including whether

         the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

         part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

         in a misleading way by falsely portraying Carfax as independent from Volkswagen without

         disclosing the true relationship, and by failing to disclose that crucial information contained

                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 69
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 73 of 127 PageID# 1305




         within the Carfax Report was not obtained independently, but instead came directly from

         Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

         “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

         even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

         forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

         vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

         (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

         otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

         practice of making material modifications to the Class Vehicles after the date of

         manufacture without keeping track of those modifications and without providing the

         requisite Alterer’s Certification to alert consumers that modifications that were made, is

         also deceptive.

  165.   Volkswagen thus violated the provisions of § 1770(a) of the California CLRA, at a

         minimum by: (a) misrepresenting the source, sponsorship, approval, or certification of the

         Class Vehicles; (b) misrepresenting the affiliation, connection, or association with, or

         certification by, another (c) representing that the Class Vehicles have sponsorship,

         approval, characteristics, uses, or benefits, which they do not have; (d) representing that

         the Class Vehicles are of a particular standard, quality, or grade; (e) advertising the Class

         Vehicles with intent not to sell them as advertised; and (f) representing that the subject of

         a transaction, the Class Vehicle, has been supplied in accordance with a previous

         representation when it has not.

  166.   Volkswagen’s transactions as set forth above occurred in the conduct of trade or commerce.




                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 70
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 74 of 127 PageID# 1306




  167.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

         Vehicles with intent to mislead Plaintiffs Hartman, Thomson and the California Class.

  168.   Volkswagen knew or should have known that its conduct violated the California CLRA.

  169.   Volkswagen owed Plaintiffs Hartman and Thomson as well as the other members of the

         California Class a duty to disclose the illegality of the Class Vehicles, as well as a duty to

         promptly disclose potential safety violations relating to the build of the Class Vehicles

         given that Volkswagen possessed exclusive knowledge that the Class Vehicles not comply

         with Federal Safety Standards and that the Class Vehicles were not otherwise properly

         certified in accordance with Federal Safety Standards. Volkswagen further owed Plaintiffs

         Hartman, Thomson and the California Class a duty to disclose the truth regarding the

         mileage history of each Class Vehicle, the use history of each Class Vehicle including

         whether each Class Vehicle was ever part of the Press Fleet or the Pool Fleet, and to

         disclose that the Class Vehicles did not qualify for CPO Car status.

  170.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

         true characteristics and use history of the Class Vehicles were material to Plaintiffs

         Hartman, Thomson and the California Class.

  171.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

         reasonable consumers, including Plaintiffs Hartman, Thomson and the California Class,

         about the legality of the Class Vehicles, the use history of the Class Vehicles, the mileage

         history of the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value

         of the Class Vehicles.

  172.   Plaintiffs Hartman, Thomson and the California Class suffered ascertainable loss and

         actual damages as a direct and proximate result of Defendants’ misrepresentations and its


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 71
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 75 of 127 PageID# 1307




         concealment of and failure to disclose material information. Plaintiffs Hartman, Thomson

         and the California Class members who purchased the Class Vehicles would not have

         purchased them at all and/or—if the Class Vehicles’ true nature had been disclosed and

         mitigated, and the Vehicles rendered legal to sell—would have paid significantly less for

         them. Plaintiffs Hartman, Thomson and the California Class also suffered diminished

         value of their vehicles, as well as lost or diminished use.

  173.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

         deceptive practices under the California CLRA in the course of Defendants’ business.

  174.   Defendants’ violations present a continuing risk to Plaintiffs Hartman, Thomson and the

         California Class and to the general public. Defendants’ unlawful acts and practices

         complained of herein affect the public interest. To give just one example of this continuing

         risk, Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to

         even acknowledge the great danger to California motorists, including Plaintiffs Hartman,

         Thomson and the California Class, that has been and is continuing to be created by the

         Class Vehicles being driven on the road given that such vehicles were wrongfully certified

         as complying with Federal Safety Standards.

  174.a. Plaintiffs Hartman and Thomson provided the requisite notice to the Defendants, all in

         accordance with Cal. Civ. Code § 1782 at least thirty (30) days prior to bringing the claim

         for damages under the CLRA as set forth herein. Specifically, Hartman and Thomson sent

         the Defendants a letter in June 2019 via certified mail, return receipt requested, to the

         Defendants’ principal place of business in California (defendant VWGOA’s registered

         agent), notifying the Defendants of the acts and practices committed in violation of Cal.

         Civ. Code § 1770, and demanding that the Defendants correct, repair, replace or otherwise


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 72
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 76 of 127 PageID# 1308




         rectify their respective vehicles that were sold to Hartman and Thomson in violation of

         Section 1770. To date, no substantive responsive to either letter has been received from the

         Defendants in compliance with Cal. Civ. Code § 1782.

  175.   As a result of the foregoing wrongful conduct of Defendants, Plaintiffs Hartman, Thomson

         and the California Class are entitled to all available remedies under the CLRA including

         money damages, attorneys’ fees and costs, and injunctive relief. Pursuant to Cal. Civ. Code

         § 1780, Plaintiffs Hartman, Thomson and the California Class seek an order pursuant to

         Cal. Civ. Code § 1782(d) enjoining Volkswagen’s unfair and/or deceptive acts or practices

         under the California CLRA, as well as attorneys’ fees incurred in connection with such

         injunctive relief as permitted by Gonzales v. CarMax Auto Superstores, LLC, 845 F.3d 916

         (9th Cir. 2017).

                                           COUNT II
                       Breach of the Implied Warranty of Merchantability
                                    (Cal. Civ. Code § 1791.1)

  176.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  177.   Plaintiffs Hartman and Thomson bring this action on behalf of themselves and the

         California Class against all Defendants.

  178.   The Defendants are and were at all relevant times “manufacturers” with respect to motor

         vehicles under Cal. Civ. Code § 1791(j) and “sellers” of motor vehicles under § 1971(l).

  179.   The Class Vehicles are and were at all relevant times “consumer goods” within the meaning

         of Cal. Civ. Code § 1791(a).

  180.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

         purpose for which vehicles are used is implied by law pursuant to Cal. Civ. Code § 1791.1.


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 73
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 77 of 127 PageID# 1309




  181.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

         condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

         the Class Vehicles are inherently defective in that they either do not comply with Federal

         Safety Standards, or the Class Vehicles are not properly certified as complying with

         Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

         conform to Federal Safety Standards, the lack of the required certification of such

         conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

         unmerchantable and otherwise unfit for their ordinary purpose. Without the required

         certification, Plaintiffs Hartman, Thomson and Class Members have no assurance that the

         Class Vehicles are safe for use, which could result not only in serious bodily injury or

         death, but also serious legal problems, including seizure of the Class Vehicles and

         significant monetary penalties.        Furthermore, without the requisite certification of

         conformance to Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs

         or the Class because to do so may put the Plaintiffs and Class in serious legal jeopardy.

         Similarly, the Class Vehicles cannot be legally driven in light of the absence of the required

         certification of compliance with Federal Safety Standards, and if one were to take the risk

         of driving the Class Vehicles, should an accident occur, the discovery that the Class

         Vehicles were not properly certified as conforming to Federal Safety Standards could void

         insurance coverage on the Class Vehicles or could create other issues of liability exposure

         in the event that the accident were to involve any other party.

  182.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

         merchantability, Plaintiffs Hartman, Thomson and the other California Class members

         have been damaged in an amount to be proven at trial.


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 74
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 78 of 127 PageID# 1310




                                            COUNT III
                                    Breach of Express Warranty
                                     (Cal. Civ. Code § 1791.2)

  183.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  184.   Plaintiffs Hartman and Thomson brings this action on behalf of themselves and the

         California Class against all Defendants.

  185.   The Defendants are and were at all relevant times “manufacturers” with respect to motor

         vehicles under Cal. Civ. Code § 1791(j) and “sellers” of motor vehicles under § 1971(l).

  186.   The Class Vehicles are and were at all relevant times “consumer goods” within the meaning

         of Cal. Civ. Code § 1791(a).

  187.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

         warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

         CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

         PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

         Production Cars differs materially from the build of the Series-Production Cars, and

         therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

         to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

         And because VWAG has not separately tested and determined that the Class Vehicles

         comply with Federal Safety Standards, and because VWAG has not otherwise provided a

         legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

         has been breached.

  188.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

         Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 75
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 79 of 127 PageID# 1311




         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  189.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to

         Federal Safety Standards for the same reasons that the express warranties provided by

         VWAG were breached. In addition, VWGOA further breached this express warranty

         insofar as VWGOA made modifications to the Class Vehicles after the date of manufacture

         yet failed to document those modifications as required by law and failed to provide the

         Alterer’s Certification. As a result, the Class Vehicles were legally prohibited from being




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 76
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 80 of 127 PageID# 1312




         sold, and certainly should not have been sold with CPO status. Consequently, VWGOA’s

         express warranty that the Class Vehicles were qualified for CPO status was breached.

  190.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiffs Hartman, Thomson and the

         California Class purchased a Class Vehicle. VWGOA breached this express warranty

         because most of the Class Vehicles were both used and possessed by multiple individuals

         both within Volkswagen and outside of Volkswagen, and therefore, would not qualify as a

         “CARFAX 1-Owner” car as represented.

  191.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiffs Hartman, Thomson and the other California Class members

         purchased their Class Vehicles.

  192.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles (except for the recent revelation of the 113 newly recalled vehicles); and

         Volkswagen’s breach of its warranties set forth in the Carfax Report result from

         Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

  193.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

         limited remedy of replacements or adjustments as many incidental and consequential

         damages have already been suffered because of Volkswagen’s fraudulent conduct as

         alleged herein, and because of its failure and/or continued failure to provide an adequate


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 77
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 81 of 127 PageID# 1313




         remedy within a reasonable time, and any limitation on Plaintiffs Hartman’s, Thomson’s

         and the other California Class members’ remedies would be insufficient to make Plaintiffs

         Hartman, Thomson and the other California Class members whole.

  194.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiffs

         Hartman, Thomson and the other California Class members assert, as additional and/or

         alternative remedies, the revocation of acceptance of the goods and the return to Plaintiffs

         Hartman, Thomson and the other California Class members of the full purchase price of

         all Class Vehicles currently owned and for such other incidental and consequential

         damages as allowed.

  195.   Volkswagen has been provided notice of these issues by numerous Class members, and

         VWAG’s top executives have been on notice of these problems since August 2016 when

         VW Germany conducted an internal audit and identified the Pre-Production Cars that have

         been improperly sold.

  196.   As a direct and proximate result of Volkswagen’s breach of express warranties Plaintiffs

         Hartman, Thomson and the other California Class members have been damaged in an

         amount to be determined at trial.

                                                COLORADO

                                            COUNT I
                      Violations of the Colorado Consumer Protection Act
                                 (Col. Rev. Stat. 6-1-101, et seq.)

  197.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  198.   Plaintiff Jacobson brings this action on behalf of himself and the Colorado Class against

         all Defendants.

                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 78
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 82 of 127 PageID# 1314




  199.   Although Jacobson purchased his CC R-Line from an authorized Volkswagen dealer

         located in California, Jacobson never actually entered California to make such purchase.

         Instead, the purchase transaction occurred by mail and the California dealer caused the CC

         R-Line to be delivered to Jacobson in Colorado. To the best of Jacobson’s recollection, he

         was the last party to sign the purchase documents to memorialize the sale of the CC R-

         Line, which occurred in Colorado. Jacobson first incurred injury in Colorado relating to

         the misconduct by Volkswagen described herein. Since the time of the purchase of the CC

         R-Line until the present, Jacobson has been and continues to be a Colorado citizen and

         resident. Given the foregoing, Colorado law governs the state-law claims that Jacobson is

         pursuing against Volkswagen as will be asserted hereinafter.

  200.   The Colorado Consumer Protection Act (“Colorado CPA”), Col. Rev. Stat. § 6-1-101, et

         seq. prohibits deceptive trade practices in the course of a person’s business.

  201.   Defendants are “person[s]” under § 6-1-102(6) of the Colorado CPA.

  202.   Plaintiff Jacobson and Colorado Class members are “consumers” for purposes of Col. Rev.

         Stat § 6-1-113(1)(a) who purchased one or more Class Vehicles.

  203.   Volkswagen engaged in deceptive trade practices prohibited by the Colorado CPA,

         including: (a) knowingly making a false representation as to the characteristics, uses, and

         benefits of the Class Vehicles that had the capacity or tendency to deceive Colorado Class

         members; (b) representing that the Class Vehicles are of a particular standard, quality, and

         grade even though Volkswagen knew or should have known they are not; (c) advertising

         the Class Vehicles with the intent not to sell them as advertised; and (d) failing to disclose

         material information concerning the Class Vehicles that was known to Volkswagen at the




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 79
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 83 of 127 PageID# 1315




         time of advertisement or sale with the intent to induce Colorado Class members to purchase

         the Class Vehicles.

  204.   In the course of their business, Defendants concealed and suppressed material facts

         concerning the Class Vehicles. Defendants accomplished this by falsifying the mileage

         when making application for the original title, failing to disclose the true use history of the

         Class Vehicles including whether the Class Vehicles were Pre-Production Cars or whether

         the Class Vehicles were used as part of the Press Fleet or the Pool Fleet. The Defendants

         also presented the Carfax Report in a misleading way by falsely portraying Carfax as

         independent from Volkswagen without disclosing the true relationship, and by failing to

         disclose that crucial information contained within the Carfax Report was not obtained

         independently, but instead came directly from Volkswagen. The Carfax Report was further

         misleading by labeling the Class Vehicles as “1-Owner” vehicles and seeking to charge a

         premium for that alleged “1-Owner” status even though the Class Vehicles did not qualify

         as “1-Owner” cars under the definitions set forth in the Carfax Report. Offering any Class

         Vehicle for sale as a CPO-designated vehicle was also misleading given that most of the

         Class Vehicles are Pre-Production Cars (Pre-Series or Zero-Series) that either do not

         comply with Federal Safety Standards or are otherwise not properly certified as conforming

         to Federal Safety Standards. Volkswagen’s practice of making material modifications to

         the Class Vehicles after the date of manufacture without keeping track of those

         modifications and without providing the requisite Alterer’s Certification to alert consumers

         that modifications that were made, is also deceptive.

  205.   Defendants thus violated the Colorado CPA by, at minimum: employing deception,

         engaging in deceptive acts or practices, fraud, misrepresentations, concealment,


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 80
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 84 of 127 PageID# 1316




         suppression and omission of material fact with intent that others rely upon such

         concealment, suppression or omission, which misconduct occurred in connection with the

         sale of Class Vehicles.

  206.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

  207.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

         Vehicles with intent to mislead Plaintiff Jacobson and the Colorado Class.

  208.   Volkswagen knew or should have known that its conduct violated the Colorado CPA.

  209.   Volkswagen owed Plaintiff Jacobson as well as the other members of the Colorado Class

         a duty to disclose the illegality of the Class Vehicles, as well as a duty to promptly disclose

         potential safety violations relating to the build of the Class Vehicles given that Volkswagen

         possessed exclusive knowledge that the Class Vehicles do not comply with Federal Safety

         Standards and that the Class Vehicles were not otherwise properly certified in accordance

         with Federal Safety Standards. Volkswagen further owed Plaintiff Jacobson and the

         Colorado Class a duty to disclose the truth regarding the mileage history of each Class

         Vehicle, the use history of each Class Vehicle including whether each Class Vehicle was

         ever part of the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles did not

         qualify for CPO Car status.

  210.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

         true characteristics and use history of the Class Vehicles were material to Plaintiff Jacobson

         and the Colorado Class.

  211.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

         reasonable consumers, including Plaintiff Jacobson and the Colorado Class, about the

         legality of the Class Vehicles, the use history of the Class Vehicles, the mileage history of


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 81
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 85 of 127 PageID# 1317




         the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the

         Class Vehicles.

  212.   Plaintiff Jacobson and the Colorado Class suffered ascertainable loss and actual damages

         as a direct and proximate result of Defendants’ misrepresentations and its concealment of

         and failure to disclose material information. Plaintiff Jacobson and the Colorado Class

         members who purchased the Class Vehicles would not have purchased them at all and/or—

         if the Class Vehicles’ true nature had been disclosed and mitigated, and the Vehicles

         rendered legal to sell—would have paid significantly less for them. Plaintiff Jacobson and

         the Colorado Class also suffered diminished value of their vehicles, as well as lost or

         diminished use.

  213.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

         deceptive practices under the Colorado CPA. All owners of Class Vehicles suffered

         ascertainable loss in the form of the diminished value of their vehicles as a result of

         Volkswagen’s deceptive and unfair acts and practices made in the course of Volkswagen’s

         business.

  214.   Plaintiff Jacobson and Colorado Class members risk irreparable injury as a result of

         Volkswagen’s acts and omissions in violation of the Colorado CPA, and these violations

         present a continuing risk to Plaintiff Jacobson as well as to the Colorado Class and to the

         general public. Defendants’ unlawful acts and practices complained of herein affect the

         public interest. To give just one example of this continuing risk, Volkswagen has yet to

         recall all of the dangerous Class Vehicles and has failed to even acknowledge the great

         danger to Colorado motorists, including Plaintiff Jacobson and the Colorado Class, that has




                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 82
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 86 of 127 PageID# 1318




         been and is continuing to be created by the Class Vehicles being driven on the road given

         that such vehicles were wrongfully certified as complying with Federal Safety Standards.

  215.   Defendants’ unlawful acts and practices complained of herein affect the public interest.

  216.   As a direct and proximate result of Defendants’ violations of the Colorado CPA, Plaintiff

         Jacobson and the Colorado Class have suffered injury-in-fact and/or actual damage.

  217.   Pursuant to Colo. Rev. Stat. § 6-1-113, Plaintiff Jacobson, individually and on behalf of

         the Colorado Class, seeks monetary relief against Defendants measured as the greater of

         (a) actual damages in an amount to be determined at trial, or (b) statutory damages in the

         amount of $500 for each Plaintiff and each Colorado Class member.

  218.   Plaintiff Jacobson and the Colorado Class also seek an order enjoining Defendants’ unfair,

         unlawful, and/or deceptive practices, declaratory relief, attorneys’ fees, and any other just

         and proper relief available under the Colorado CPA.

                                           COUNT II
                       Breach of the Implied Warranty of Merchantability
                                    (Col. Rev. Stat. § 4-2-314)

  219.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  220.   Plaintiff Jacobson brings this Count on behalf of the Colorado Class, against all

         Defendants.

  221.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and “sellers” of motor

         vehicles under § 4-2-103(1)(d).

  222.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Colo.

         Rev. Stat. §§ 4-2-105(1).


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 83
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 87 of 127 PageID# 1319




  223.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

         purpose for which vehicles are used is implied by law pursuant to Colo. Rev. Stat. § 4-2-

         314.

  224.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

         condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

         the Class Vehicles are inherently defective in that they either do not comply with Federal

         Safety Standards, or the Class Vehicles are not properly certified as complying with

         Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

         conform to Federal Safety Standards, the lack of the required certification of such

         conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

         unmerchantable and otherwise unfit for their ordinary purpose. Without the required

         certification, Plaintiff Jacobson and Class Members have no assurance that the Class

         Vehicles are safe for use, which could result not only in serious bodily injury or death, but

         also serious legal problems, including seizure of the Class Vehicles and significant

         monetary penalties. Furthermore, without the requisite certification of conformance to

         Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs or the Class

         because to do so may put the Plaintiffs and Class in serious legal jeopardy. Similarly, the

         Class Vehicles cannot be legally driven in light of the absence of the required certification

         of compliance with Federal Safety Standards, and if one were to take the risk of driving

         the Class Vehicles, should an accident occur, the discovery that the Class Vehicles were

         not properly certified as conforming to Federal Safety Standards could void insurance

         coverage on the Class Vehicles, or could create other issues of liability exposure in the

         event that the accident were to involve any other party.


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 84
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 88 of 127 PageID# 1320




  225.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

         merchantability, Plaintiff Jacobson and the other Colorado Class members have been

         damaged in an amount to be proven at trial.

                                             COUNT III
                                     Breach of Express Warranty
                                      (Col. Rev. Stat. § 4-2-313)

  226.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  227.   Plaintiff Jacobson brings this Count on behalf of the Colorado Class, against all

         Defendants.

  228.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and “sellers” of motor vehicles under § 4-2-

         103(1)(d).

  229.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Colo.

         Rev. Stat. §§ 4-2-105(1).

  230.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

         warrantied in the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

         CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

         PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

         Production Cars differs materially from the build of the Series-Production Cars, and

         therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

         to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

         And because VWAG has not separately tested and determined that the Class Vehicles

         comply with Federal Safety Standards, and because VWAG has not otherwise provided a


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 85
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 89 of 127 PageID# 1321




         legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

         has been breached.

  231.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

         Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacture to claim that the Class Vehicles conform to Federal Safety Standards. And

         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  232.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to

         Federal Safety Standards for the same reasons that the express warranties provided by

         VWAG were breached. In addition, VWGOA further breached this express warranty


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 86
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 90 of 127 PageID# 1322




         insofar as VWGOA made modifications to the Class Vehicles after the date of manufacture

         yet failed to document those modifications as required by law and failed to provide the

         Alterer’s Certification. As a result, the Class Vehicles were legally prohibited from being

         sold, and certainly should not have been sold with CPO status. Consequently, VWGOA’s

         express warranty that the Class Vehicles were qualified for CPO status was breached.

  233.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiff Jacobson and the Colorado Class

         purchased a Class Vehicle. VWGOA breached this express warranty because most of the

         Class Vehicles were both used and possessed by multiple individuals both within

         Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

         1-Owner” car as represented.

  234.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiff Jacobson and the other Colorado Class members purchased their

         Class Vehicles.

  235.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles (except for the recent revelation of the 113 newly recalled vehicles); and

         Volkswagen’s breach of its warranties set forth in the Carfax Report result from

         Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.




                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 87
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 91 of 127 PageID# 1323




  236.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

         limited remedy of replacements or adjustments as many incidental and consequential

         damages have already been suffered because of Volkswagen’s fraudulent conduct as

         alleged herein, and because of its failure and/or continued failure to provide an adequate

         remedy within a reasonable time, and any limitation on Plaintiff Jacobson’s and the other

         Colorado Class members’ remedies would be insufficient to make Plaintiff Jacobson and

         the other Colorado Class members whole.

  237.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff

         Jacobson and the other Colorado Class members assert, as additional and/or alternative

         remedies, the revocation of acceptance of the goods and the return to Plaintiff Jacobson

         and the other Colorado Class members of the full purchase price of all Class Vehicles

         currently owned and for such other incidental and consequential damages as allowed.

  238.   Volkswagen has been provided notice of these issues by numerous Class members, and

         VWAG’s top executives have been on notice of these problems since August 2016 when

         VW Germany conducted an internal audit and identified the Pre-Production Cars that have

         been improperly sold.

  239.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

         Jacobson and the other Colorado Class members have been damaged in an amount to be

         determined at trial.



                                               FLORIDA

                                            COUNT I
              Violations of the Florida Deceptive and Unfair Trade Practices Act
                                   (Fla. Stat. § 501.201 et seq.)


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 88
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 92 of 127 PageID# 1324




  240.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  241.   Plaintiffs Holovatyuk and B. Garcia bring this action on behalf of themselves and the

         Florida Class against all Defendants.

  242.   Plaintiffs Holovatyuk, B. Garcia and the Florida Class members are persons within the

         meaning of Fla. Stat. § 501.203(6).

  243.   Volkswagen is engaged in “trade” or “commerce” within the meaning of Fla. Stat. §

         501.203(8).

  244.   The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) makes unlawful

         “[u]nfair methods of competition, unconscionable acts or practices, and unfair or deceptive

         acts or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1).

  245.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

         concealed and suppressed material facts concerning the concerning the Class Vehicles.

         Defendants accomplished this by falsifying the mileage when making application for the

         original title, failing to disclose the true use history of the Class Vehicles including whether

         the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

         part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

         in a misleading way by falsely portraying Carfax as independent from Volkswagen without

         disclosing the true relationship, and by failing to disclose that crucial information contained

         within the Carfax Report was not obtained independently, but instead came directly from

         Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

         “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

         even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 89
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 93 of 127 PageID# 1325




         forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

         vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

         (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

         otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

         practice of making material modifications to the Class Vehicles after the date of

         manufacture without keeping track of those modifications and without providing the

         requisite Alterer’s Certification to alert consumers that modifications that were made, is

         also deceptive.

  246.   Volkswagen thus violated the provisions of the FDUTPA, at a minimum by: (a) making

         direct statements or causing reasonable inferences about the Class Vehicles that had the

         tendency to mislead; (b) engaging in advertising concerning the CPO status of the Class

         Vehicles even though the Class Vehicles were and are ineligible for such status under

         Volkswagen own internal rules and under the limitations placed on vehicles that qualify

         for CPO status as set forth in the Carfax Contract; and (c) failing to make clear and

         conspicuous disclosures of limitations, disclaimers, qualifications, conditions, exclusions

         or restrictions of the Class Vehicles.

  247.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

  248.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

         Vehicles with intent to mislead Plaintiffs Holovatyuk, B. Garcia and the Florida Class.

  249.   Volkswagen knew or should have known that its conduct violated the FDUTPA.

  250.   Volkswagen owed Plaintiffs Holovatyuk and B. Garcia as well as the other members of the

         Florida Class a duty to disclose the illegality of the Class Vehicles, as well as a duty to

         promptly disclose potential safety violations relating to the build of the Class Vehicles


                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 90
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 94 of 127 PageID# 1326




         given that Volkswagen possessed exclusive knowledge that the Class Vehicles not comply

         with Federal Safety Standards and that the Class Vehicles were not otherwise properly

         certified in accordance with Federal Safety Standards. Volkswagen further owed Plaintiffs

         Holovatyuk, B. Garcia and the Florida Class a duty to disclose the truth regarding the

         mileage history of each Class Vehicle, the use history of each Class Vehicle including

         whether each Class Vehicle was ever part of the Press Fleet or the Pool Fleet, and to

         disclose that the Class Vehicles did not qualify for CPO Car status.

  251.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

         true characteristics and use history of the Class Vehicles were material to Plaintiffs

         Holovatyuk, B. Garcia and the Florida Class.

  252.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

         reasonable consumers, including Plaintiffs Holovatyuk, B. Garcia and the Florida Class,

         about the legality of the Class Vehicles, the use history of the Class Vehicles, the mileage

         history of the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value

         of the Class Vehicles.

  253.   Plaintiffs Holovatyuk, B. Garcia and the Florida Class suffered ascertainable loss and

         actual damages as a direct and proximate result of Defendants’ misrepresentations and its

         concealment of and failure to disclose material information. Plaintiffs Holovatyuk, B.

         Garcia and the Florida Class members who purchased the Class Vehicles would not have

         purchased them at all and/or—if the Class Vehicles’ true nature had been disclosed and

         mitigated, and the Vehicles rendered legal to sell—would have paid significantly less for

         them. Plaintiffs Holovatyuk, B. Garcia and the Florida Class also suffered diminished

         value of their vehicles, as well as lost or diminished use.


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 91
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 95 of 127 PageID# 1327




  254.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

         deceptive practices under the FDUTPA in the course of Defendants’ business.

  255.   Defendants’ violations present a continuing risk to Plaintiffs Holovatyuk, B. Garcia and

         the Florida Class and to the general public. Defendants’ unlawful acts and practices

         complained of herein affect the public interest. To give just one example of this continuing

         risk, Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to

         even acknowledge the great danger to Florida motorists, including Plaintiffs Holovatyuk,

         B. Garcia and the Florida Class, that has been and is continuing to be created by the Class

         Vehicles being driven on the road given that such vehicles were wrongfully certified as

         complying with Federal Safety Standards.

  256.   As a result of the foregoing wrongful conduct of Defendants, Plaintiffs Holovatyuk, B.

         Garcia and the Florida Class have been damaged in an amount to be proven at trial.

         Pursuant to Fla. Stat. § 501.2105 and 501.211, Plaintiffs Holovatyuk, B. Garcia and the

         Florida Class seek an order enjoining Volkswagen’s unfair and/or deceptive acts or

         practices, damages, and attorneys’ fees, costs, and any other just and proper relief available

         under the FDUTPA.

                                           COUNT II
                       Breach of the Implied Warranty of Merchantability
                                      (Fla. Stat. § 672.314)

  257.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  258.   Plaintiffs Holovatyuk and B. Garcia bring this action on behalf of themselves and the

         Florida Class against all Defendants.




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 92
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 96 of 127 PageID# 1328




  259.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under Fla. Stat. § 672.104 and “sellers” of motor vehicles under § 672.103(d).

  260.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Fla.

         Stat. § 672.105.

  261.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

         purpose for which vehicles are used is implied by law pursuant to Fla. Stat. § 672.314.

  262.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

         condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

         the Class Vehicles are inherently defective in that they either do not comply with Federal

         Safety Standards, or the Class Vehicles are not properly certified as complying with

         Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

         conform to Federal Safety Standards, the lack of the required certification of such

         conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

         unmerchantable and otherwise unfit for their ordinary purpose. Without the required

         certification, Plaintiffs Holovatyuk, B. Garcia and Class Members have no assurance that

         the Class Vehicles are safe for use, which could result not only in serious bodily injury or

         death, but also serious legal problems, including seizure of the Class Vehicles and

         significant monetary penalties.        Furthermore, without the requisite certification of

         conformance to Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs

         or the Class because to do so may put the Plaintiffs and Class in serious legal jeopardy.

         Similarly, the Class Vehicles cannot be legally driven in light of the absence of the required

         certification of compliance with Federal Safety Standards, and if one were to take the risk

         of driving the Class Vehicles, should an accident occur, the discovery that the Class


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 93
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 97 of 127 PageID# 1329




         Vehicles were not properly certified as conforming to Federal Safety Standards could void

         insurance coverage on the Class Vehicles or could create other issues of liability exposure

         in the event that the accident were to involve any other party.

  263.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

         merchantability, Plaintiffs Holovatyuk, B. Garcia and the other Florida Class members

         have been damaged in an amount to be proven at trial.

                                            COUNT III
                                    Breach of Express Warranty
                                       (Fla. Stat. § 762.313)

  264.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  265.   Plaintiffs Holovatyuk and B. Garcia brings this action on behalf of themselves and the

         Florida Class against all Defendants.

  266.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under Fla. Stat. § 672.104 and “sellers” of motor vehicles under § 672.103(d).

  267.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Fla.

         Stat. § 672.105.

  268.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

         warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

         CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

         PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

         Production Cars differs materially from the build of the Series-Production Cars, and

         therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

         to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 94
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 98 of 127 PageID# 1330




         And because VWAG has not separately tested and determined that the Class Vehicles

         comply with Federal Safety Standards, and because VWAG has not otherwise provided a

         legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

         has been breached.

  269.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

         Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  270.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to


                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 95
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 99 of 127 PageID# 1331




         Federal Safety Standards for the same reasons that the express warranties provided by

         VWAG were breached. In addition, VWGOA further breached this express warranty

         insofar as VWGOA made modifications to the Class Vehicles after the date of manufacture

         yet failed to document those modifications as required by law and failed to provide the

         Alterer’s Certification. As a result, the Class Vehicles were legally prohibited from being

         sold, and certainly should not have been sold with CPO status. Consequently, VWGOA’s

         express warranty that the Class Vehicles were qualified for CPO status was breached.

  271.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiffs Holovatyuk, B. Garcia and the

         Florida Class purchased a Class Vehicle. VWGOA breached this express warranty because

         most of the Class Vehicles were both used and possessed by multiple individuals both

         within Volkswagen and outside of Volkswagen, and therefore, would not qualify as a

         “CARFAX 1-Owner” car as represented.

  272.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiffs Holovatyuk, B. Garcia and the other Florida Class members

         purchased their Class Vehicles.

  273.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles (except for the recent revelation of the 113 newly recalled vehicles); and




                                        Second Amended Complaint
                        Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                 Page 96
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 100 of 127 PageID# 1332




          Volkswagen’s breach of its warranties set forth in the Carfax Report result from

          Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

   274.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

          limited remedy of replacements or adjustments as many incidental and consequential

          damages have already been suffered because of Volkswagen’s fraudulent conduct as

          alleged herein, and because of its failure and/or continued failure to provide an adequate

          remedy within a reasonable time, and any limitation on Plaintiffs Holovatyuk’s, B. Garcia’s

          and the other Florida Class members’ remedies would be insufficient to make Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members whole.

   275.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members assert, as additional and/or

          alternative remedies, the revocation of acceptance of the goods and the return to Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members of the full purchase price of

          all Class Vehicles currently owned and for such other incidental and consequential

          damages as allowed.

   276.   Volkswagen has been provided notice of these issues by numerous Class members, and

          VWAG’s top executives have been on notice of these problems since August 2016 when

          VW Germany conducted an internal audit and identified the Pre-Production Cars that have

          been improperly sold.

   277.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members have been damaged in an

          amount to be determined at trial.

                                                ILLINOIS


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 97
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 101 of 127 PageID# 1333




                                               COUNT I
          Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act
                                   (815 Ill. Comp. Stat. § 505 et seq.)

   278.    Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

           the preceding paragraphs as if fully realleged here.

   279.    Plaintiff Calise brings this action on behalf of himself and the Illinois Class against all

           Defendants.

   280.    Plaintiff Calise and the Illinois Class members and Defendants are persons within the

           meaning of 815 Ill. Comp. Stat. § 505/1(c).

   281.    Volkswagen is engaged in “trade” or “commerce” within the meaning of 815 Ill. Comp.

           Stat. § 505/1(f).

   282.    The Illinois Consumer Fraud and Deceptive Business Practices Act (“Illinois CFA”) makes

           unlawful “[u]nfair methods of competition and unfair or deceptive acts or practices … in

           the conduct of any trade or commerce.” 815 Ill. Comp. Stat. § 505/2.

   283.    In the course of Volkswagen’s business, Volkswagen intentionally or negligently

           concealed and suppressed material facts concerning the concerning the Class Vehicles.

           Defendants accomplished this by falsifying the mileage when making application for the

           original title, failing to disclose the true use history of the Class Vehicles including whether

           the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

           part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

           in a misleading way by falsely portraying Carfax as independent from Volkswagen without

           disclosing the true relationship, and by failing to disclose that crucial information contained

           within the Carfax Report was not obtained independently, but instead came directly from

           Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as


                                           Second Amended Complaint
                           Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                    Page 98
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 102 of 127 PageID# 1334




          “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

          even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

          forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

          vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

          (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

          otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

          practice of making material modifications to the Class Vehicles after the date of

          manufacture without keeping track of those modifications and without providing the

          requisite Alterer’s Certification to alert consumers that modifications that were made, is

          also deceptive.

   284.   Volkswagen thus violated the provisions of the Illinois CFA, at a minimum by: (a) making

          direct statements or causing reasonable inferences about the Class Vehicles that had the

          tendency to mislead; (b) engaging in advertising concerning the CPO status of the Class

          Vehicles even though the Class Vehicles were and are ineligible for such status under

          Volkswagen own internal rules and under the limitations placed on vehicles that qualify

          for CPO status as set forth in the Carfax Contract; and (c) failing to make clear and

          conspicuous disclosures of limitations, disclaimers, qualifications, conditions, exclusions

          or restrictions of the Class Vehicles.

   285.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

   286.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

          Vehicles with intent to mislead Plaintiff Calise and the Illinois Class.

   287.   Volkswagen knew or should have known that its conduct violated the Illinois CFA.




                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 99
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 103 of 127 PageID# 1335




   288.   Volkswagen owed Plaintiff Calise as well as the other members of the Illinois Class a duty

          to disclose the illegality of the Class Vehicles, as well as a duty to promptly disclose

          potential safety violations relating to the build of the Class Vehicles given that Volkswagen

          possessed exclusive knowledge that the Class Vehicles not comply with Federal Safety

          Standards and that the Class Vehicles were not otherwise properly certified in accordance

          with Federal Safety Standards. Volkswagen further owed Plaintiff Calise and the Illinois

          Class a duty to disclose the truth regarding the mileage history of each Class Vehicle, the

          use history of each Class Vehicle including whether each Class Vehicle was ever part of

          the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles did not qualify for

          CPO Car status.

   289.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

          true characteristics and use history of the Class Vehicles were material to Plaintiff Calise

          and the Illinois Class.

   290.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

          reasonable consumers, including Plaintiff Calise and the Illinois Class, about the legality

          of the Class Vehicles, the use history of the Class Vehicles, the mileage history of the Class

          Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the Class

          Vehicles.

   291.   Plaintiff Calise and the Illinois Class suffered ascertainable loss and actual damages as a

          direct and proximate result of Defendants’ misrepresentations and its concealment of and

          failure to disclose material information. Plaintiff Calise and the Illinois Class members

          who purchased the Class Vehicles would not have purchased them at all and/or—if the

          Class Vehicles’ true nature had been disclosed and mitigated, and the Vehicles rendered


                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 100
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 104 of 127 PageID# 1336




          legal to sell—would have paid significantly less for them. Plaintiff Calise and the Illinois

          Class also suffered diminished value of their vehicles, as well as lost or diminished use.

   292.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

          deceptive practices under the Illinois CFA in the course of Defendants’ business.

   293.   Defendants’ violations present a continuing risk to Plaintiff Calise and the Illinois Class

          and to the general public. Defendants’ unlawful acts and practices complained of herein

          affect the public interest. To give just one example of this continuing risk, Volkswagen has

          yet to recall all of the dangerous Class Vehicles and has failed to even acknowledge the

          great danger to Illinois motorists, including Plaintiff Calise and the Illinois Class, that has

          been and is continuing to be created by the Class Vehicles being driven on the road given

          that such vehicles were wrongfully certified as complying with Federal Safety Standards.

   294.   As a result of the foregoing wrongful conduct of Defendants, Plaintiff Calise and the

          Illinois Class have been damaged in an amount to be proven at trial. Pursuant to 815 Ill.

          Comp. Stat. § 505/10a, Plaintiff Calise and the Illinois Class seek an order enjoining

          Volkswagen’s unfair and/or deceptive acts or practices, damages, attorneys’ fees, costs,

          and any other just and proper relief available under the Illinois CFA.

                                               COUNT II
                                     Breach of Express Warranty
                                    (810 Ill. Comp. Stat. § 5/2-313)

   295.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.

   296.   Plaintiff Calise brings this action on behalf of himself and the Illinois Class against all

          Defendants.




                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 101
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 105 of 127 PageID# 1337




   297.   The Defendants are and were at all relevant times “merchants” with respect to motor

          vehicles under 810 Ill. Comp. Stat. § 5/2-104 and “sellers” of motor vehicles under § 5/2-

          103(d).

   298.   The Class Vehicles are and were at all relevant times “goods” within the meaning of 810

          Ill. Comp. Stat. § 5/2-105(1).

   299.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

          warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

          CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

          PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

          Production Cars differs materially from the build of the Series-Production Cars, and

          therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

          to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

          And because VWAG has not separately tested and determined that the Class Vehicles

          comply with Federal Safety Standards, and because VWAG has not otherwise provided a

          legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

          has been breached.

   300.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

          Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

          bumper, and theft prevention standards in effect on the date of manufacture shown above.”

          (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

          on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

          Vehicle. VWAG also breached this express warranty because the build of the Pre-

          Production Cars on the date of manufacture differed materially from the build of the Series-


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 102
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 106 of 127 PageID# 1338




          Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

          Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

          manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

          because VWAG has not separately tested and determined that the Class Vehicles comply

          with Federal Safety Standards, and because VWAG has not otherwise provided a legally

          compliant certification in that regard, the warranty set forth in the Manufacturer’s

          Certification made by VWAG has been breached.

   301.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

          as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

          Standards and if certification of that compliance is not made in accordance with applicable

          law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

          Safety Standards and that the Class Vehicles were properly certified as conforming to

          Federal Safety Standards for the same reasons that the express warranties provided by

          VWAG were breached. In addition, VWGOA further breached this express warranty

          insofar as VWGOA made modifications to the Class Vehicles after the date of manufacture

          yet failed to document those modifications as required by law and failed to provide the

          Alterer’s Certification. As a result, the Class Vehicles were legally prohibited from being

          sold, and certainly should not have been sold with CPO status. Consequently, VWGOA’s

          express warranty that the Class Vehicles were qualified for CPO status was breached.

   302.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

          Vehicles was a “1-Owner” car at the time at the time that the Illinois Class purchased a

          Class Vehicle.VWGOA breached this express warranty because most of the Class Vehicles

          were both used and possessed by multiple individuals both within Volkswagen and outside


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 103
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 107 of 127 PageID# 1339




          of Volkswagen, and therefore, would not qualify as a “CARFAX 1-Owner” car as

          represented.

   303.   The Defendants’ express warranties described herein formed a basis of the bargain that was

          reached when Plaintiff Calise and the other Illinois Class members purchased their Class

          Vehicles.

   304.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

          would be unnecessary and futile here because: Volkswagen has already admitted that the

          Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

          Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

          Production status of the other Class Vehicles that were not a part of the 252 Recalled

          Vehicles (except for the recent revelation of the 113 newly recalled vehicles); and

          Volkswagen’s breach of its warranties set forth in the Carfax Report result from

          Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

   305.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

          limited remedy of replacements or adjustments as many incidental and consequential

          damages have already been suffered because of Volkswagen’s fraudulent conduct as

          alleged herein, and because of its failure and/or continued failure to provide an adequate

          remedy within a reasonable time, and any limitation on Plaintiff Calise’s and the other

          Illinois Class members’ remedies would be insufficient to make Plaintiff Calise and the

          other Illinois Class members whole.

   306.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff Calise

          and the other Illinois Class members assert, as additional and/or alternative remedies, the

          revocation of acceptance of the goods and the return to Plaintiff Calise and the other Illinois


                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 104
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 108 of 127 PageID# 1340




          Class members of the full purchase price of all Class Vehicles currently owned and for

          such other incidental and consequential damages as allowed.

   307.   Volkswagen has been provided notice of these issues by numerous Class members, and

          VWAG’s top executives have been on notice of these problems since August 2016 when

          VW Germany conducted an internal audit and identified the Pre-Production Cars that have

          been improperly sold.

   308.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

          Calise and the other Illinois Class members have been damaged in an amount to be

          determined at trial.

                                                NEW JERSEY

                                                 COUNT I
                             Violations of New Jersey Consumer Fraud Act
                                    (N.J. Stat. Ann. §§ 56:8-1, et seq.)

   309.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.

   310.   Plaintiff Glover brings this action on behalf of himself and the New Jersey Class against

          all Defendants.

   311.   Plaintiff Glover and the New Jersey Class members and Defendants are persons within the

          meaning of the New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1(d).

   312.   Volkswagen engaged in “sales” of “merchandise” within the meaning of N.J. Stat. §56:8-

          1(c), (e). Volkswagen’s actions as set forth herein occurred in the conduct of trade or

          commerce.

   313.   The New Jersey Consumer Fraud Act (“New Jersey CFA”) makes unlawful “[t]he act, use

          or employment by any person of any unconscionable commercial practice, deception,


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 105
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 109 of 127 PageID# 1341




          fraud, false pretense, false promise, misrepresentation, or the knowing concealment,

          suppression, or omission of any material fact with the intent that others rely upon such

          concealment, suppression or omission, in connection with the sale or advertisement of any

          merchandise or real estate, or with the subsequent performance of such person as aforesaid,

          whether or not any person has in fact been misled, deceived or damaged thereby…” N.J.

          Stat. § 56:8-2.

   314.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

          concealed and suppressed material facts concerning the concerning the Class Vehicles.

          Defendants accomplished this by falsifying the mileage when making application for the

          original title, failing to disclose the true use history of the Class Vehicles including whether

          the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

          part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

          in a misleading way by falsely portraying Carfax as independent from Volkswagen without

          disclosing the true relationship, and by failing to disclose that crucial information contained

          within the Carfax Report was not obtained independently, but instead came directly from

          Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

          “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

          even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

          forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

          vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

          (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

          otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

          practice of making material modifications to the Class Vehicles after the date of


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 106
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 110 of 127 PageID# 1342




          manufacture without keeping track of those modifications and without providing the

          requisite Alterer’s Certification to alert consumers that modifications that were made, is

          also deceptive.

   315.   Volkswagen thus violated the provisions of the New Jersey CFA, at a minimum by: (a)

          representing that the Class Vehicles have characteristics, uses, benefits, and qualities which

          they do not have; (b) representing that the Class Vehicles are of a particular standard,

          quality, and grade when they are not; (c) advertising the Class Vehicles with the intent not

          to sell them as advertised; (d) failing to disclose information concerning the Class Vehicles

          with the intent to induce consumers to purchase the Class Vehicles; and (e) otherwise

          engaging in conduct likely to deceive.

   316.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

   317.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

          Vehicles with intent to mislead Plaintiff Glover and the New Jersey Class.

   318.   Volkswagen knew or should have known that its conduct violated the New Jersey CFA.

   319.   Volkswagen owed Plaintiff Glover as well as the other members of the New Jersey Class

          a duty to disclose the illegality of the Class Vehicles, as well as a duty to promptly disclose

          potential safety violations relating to the build of the Class Vehicles given that Volkswagen

          possessed exclusive knowledge that the Class Vehicles not comply with Federal Safety

          Standards and that the Class Vehicles were not otherwise properly certified in accordance

          with Federal Safety Standards. Volkswagen further owed Plaintiff Glover and the New

          Jersey Class a duty to disclose the truth regarding the mileage history of each Class Vehicle,

          the use history of each Class Vehicle including whether each Class Vehicle was ever part




                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 107
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 111 of 127 PageID# 1343




          of the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles did not qualify

          for CPO Car status.

   320.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

          true characteristics and use history of the Class Vehicles were material to Plaintiff Glover

          and to the New Jersey Class.

   321.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

          reasonable consumers, including Plaintiff Glover and the New Jersey Class, about the

          legality of the Class Vehicles, the use history of the Class Vehicles, the mileage history of

          the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the

          Class Vehicles.

   322.   Plaintiff Glover and the New Jersey Class suffered ascertainable loss and actual damages

          as a direct and proximate result of Defendants’ misrepresentations and its concealment of

          and failure to disclose material information. Plaintiff Glover and the New Jersey Class

          members who purchased the Class Vehicles would not have purchased them at all and/or—

          if the Class Vehicles’ true nature had been disclosed and mitigated, and the Vehicles

          rendered legal to sell—would have paid significantly less for them. Plaintiff Glover and

          the New Jersey Class also suffered diminished value of their vehicles, as well as lost or

          diminished use.

   323.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

          deceptive practices under the New Jersey CFA in the course of Defendants’ business.

   324.   Defendants’ violations present a continuing risk to Plaintiff Glover as well as to the New

          Jersey Class and to the general public. Defendants’ unlawful acts and practices complained

          of herein affect the public interest. To give just one example of this continuing risk,


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 108
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 112 of 127 PageID# 1344




          Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to even

          acknowledge the great danger to New Jersey motorists, including Plaintiff Glover and the

          New Jersey Class, that has been and is continuing to be created by the Class Vehicles being

          driven on the road given that such vehicles were wrongfully certified as complying with

          Federal Safety Standards.

   325.   As a result of the foregoing wrongful conduct of Defendants, Plaintiff Glover and the New

          Jersey Class have been damaged in an amount to be proven at trial, and seek all just and

          proper remedies, including, but not limited to, actual and statutory damages, treble

          damages, an order enjoining Defendants’ deceptive and unfair conduct, costs and

          reasonable attorneys’ fees under N.J. Stat. § 56:8-19, and all other just and appropriate

          relief.

                                            COUNT II
                        Breach of the Implied Warranty of Merchantability
                                   (N.J. Stat. Ann. § 12A:2-314)

   326.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.

   327.   Plaintiff Glover brings this action on behalf of himself and the New Jersey Class against

          all Defendants.

   328.   The Defendants are and were at all relevant times “merchants” with respect to motor

          vehicles under N.J.S. 12A:2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).

   329.   The Class Vehicles are and were at all relevant times “goods” within the meaning of N.J.S.

          12A:2-105(1).

   330.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

          purpose for which vehicles are used is implied by law pursuant to N.J.S. 12A:2-314.


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 109
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 113 of 127 PageID# 1345




   331.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

          condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

          the Class Vehicles are inherently defective in that they either do not comply with Federal

          Safety Standards, or the Class Vehicles are not properly certified as complying with

          Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

          conform to Federal Safety Standards, the lack of the required certification of such

          conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

          unmerchantable and otherwise unfit for their ordinary purpose. Without the required

          certification, Plaintiff Glover and Class Members have no assurance that the Class Vehicles

          are safe for use, which could result not only in serious bodily injury or death, but also

          serious legal problems, including seizure of the Class Vehicles and significant monetary

          penalties. Furthermore, without the requisite certification of conformance to Federal

          Safety Standards, the Class Vehicles cannot be sold by Plaintiffs or the Class because to

          do so may put the Plaintiffs and Class in serious legal jeopardy. Similarly, the Class

          Vehicles cannot be legally driven in light of the absence of the required certification of

          compliance with Federal Safety Standards, and if one were to take the risk of driving the

          Class Vehicles, should an accident occur, the discovery that the Class Vehicles were not

          properly certified as conforming to Federal Safety Standards could void insurance coverage

          on the Class Vehicles or could create other issues of liability exposure in the event that the

          accident were to involve any other party.

   332.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

          merchantability, Plaintiff Glover and the other New Jersey Class members have been

          damaged in an amount to be proven at trial.


                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 110
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 114 of 127 PageID# 1346




                                              COUNT III
                                     Breach of Express Warranty
                                     (N.J. Stat. Ann. § 12A:2-313)

   333.   Plaintiffs incorporates by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.

   334.   Plaintiff Glover brings this Count on behalf of the New Jersey Class, against all

          Defendants.

   335.   The Defendants are and were at all relevant times “merchants” with respect to motor

          vehicles under N.J.S. 12A:2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).

   336.   The Class Vehicles are and were at all relevant times “goods” within the meaning of N.J.S.

          12A:2-105(1).

   337.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

          warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

          CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

          PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

          Production Cars differs materially from the build of the Series-Production Cars, and

          therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

          to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

          And because VWAG has not separately tested and determined that the Class Vehicles

          comply with Federal Safety Standards, and because VWAG has not otherwise provided a

          legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

          has been breached.

   338.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

          Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,


                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 111
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 115 of 127 PageID# 1347




          bumper, and theft prevention standards in effect on the date of manufacture shown above.”

          (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

          on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

          Vehicle. VWAG also breached this express warranty because the build of the Pre-

          Production Cars on the date of manufacture differed materially from the build of the Series-

          Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

          Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

          manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

          because VWAG has not separately tested and determined that the Class Vehicles comply

          with Federal Safety Standards, and because VWAG has not otherwise provided a legally

          compliant certification in that regard, the warranty set forth in the Manufacturer’s

          Certification made by VWAG has been breached.

   339.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

          as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

          Standards and if certification of that compliance is not made in accordance with applicable

          law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

          Safety Standards and that the Class Vehicles were properly certified as conforming to

          Federal Safety Standards for the same reasons that the express warranties provided by

          VWAG were breached. In addition, VWGOA further breached this express warranty

          insofar as VWGOA made modifications to the Class Vehicles after the date of manufacture

          yet failed to document those modifications as required by law and failed to provide the

          Alterer’s Certification. As a result, the Class Vehicles were legally prohibited from being




                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 112
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 116 of 127 PageID# 1348




          sold, and certainly should not have been sold with CPO status. Consequently, VWGOA’s

          express warranty that the Class Vehicles were qualified for CPO status was breached.

   340.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

          Vehicles was a “1-Owner” car at the time that Plaintiff Glover and the New Jersey Class

          purchased a Class Vehicle. VWGOA breached this express warranty because most of the

          Class Vehicles were both used and possessed by multiple individuals both within

          Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

          1-Owner” car as represented.

   341.   The Defendants’ express warranties described herein formed a basis of the bargain that was

          reached when Plaintiff Glover and the other New Jersey Class members purchased their

          Class Vehicles.

   342.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

          would be unnecessary and futile here because: Volkswagen has already admitted that the

          Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

          Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

          Production status of the other Class Vehicles that were not a part of the 252 Recalled

          Vehicles (except for the recent revelation of the 113 newly recalled vehicles); and

          Volkswagen’s breach of its warranties set forth in the Carfax Report result from

          Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

   343.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

          limited remedy of replacements or adjustments as many incidental and consequential

          damages have already been suffered because of Volkswagen’s fraudulent conduct as

          alleged herein, and because of its failure and/or continued failure to provide an adequate


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 113
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 117 of 127 PageID# 1349




          remedy within a reasonable time, and any limitation on Plaintiff Glover’s and the other

          New Jersey Class members’ remedies would be insufficient to make Plaintiff Glover and

          the other New Jersey Class members whole.

   344.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff Glover

          and the other New Jersey Class members assert, as additional and/or alternative remedies,

          the revocation of acceptance of the goods and the return to Plaintiff Glover and the other

          New Jersey Class members of the full purchase price of all Class Vehicles currently owned

          and for such other incidental and consequential damages as allowed.

   345.   Volkswagen has been provided notice of these issues by numerous Class members, and

          VWAG’s top executives have been on notice of these problems since August 2016 when

          VW Germany conducted an internal audit and identified the Pre-Production Cars that have

          been improperly sold.

   346.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

          Glover and the other New Jersey Class members have been damaged in an amount to be

          determined at trial.




                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 114
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 118 of 127 PageID# 1350




                                               WASHINGTON

                                            COUNT I
                      Violations of the Washington Consumer Protection Act
                             (Wash. Rev. Code Ann. 19.86.101 et seq.)

   347.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.

   348.   Plaintiff R. Garcia brings this action on behalf of himself and the Washington Class against

          all Defendants.

   349.   Plaintiff R. Garcia and the Washington Class members and Defendants are persons within

          the meaning of Wash. Rev. Code § 19.86.010(2).

   350.   Volkswagen is engaged in “trade” or “commerce” within the meaning of Wash. Rev. Code

          § 19.86.010(2).

   351.   The Washington Consumer Protection Act (“Washington CPA”) makes unlawful “[u]nfair

          methods of competition and unfair or deceptive acts or practices in the conduct of any trade

          or commerce.” Wash. Rev. Code § 19.86.020.

   352.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

          concealed and suppressed material facts concerning the concerning the Class Vehicles.

          Defendants accomplished this by falsifying the mileage when making application for the

          original title, failing to disclose the true use history of the Class Vehicles including whether

          the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

          part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

          in a misleading way by falsely portraying Carfax as independent from Volkswagen without

          disclosing the true relationship, and by failing to disclose that crucial information contained

          within the Carfax Report was not obtained independently, but instead came directly from


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 115
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 119 of 127 PageID# 1351




          Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

          “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

          even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

          forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

          vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

          (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

          otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

          practice of making material modifications to the Class Vehicles after the date of

          manufacture without keeping track of those modifications and without providing the

          requisite Alterer’s Certification to alert consumers that modifications that were made, is

          also deceptive.

   353.   Volkswagen thus violated the provisions of the Washington CPA, at a minimum by: (a)

          making direct statements or causing reasonable inferences about the Class Vehicles that

          had the tendency to mislead; (b) engaging in advertising concerning the CPO status of the

          Class Vehicles even though the Class Vehicles were and are ineligible for such status under

          Volkswagen own internal rules and under the limitations placed on vehicles that qualify

          for CPO status as set forth in the Carfax Contract; and (c) failing to make clear and

          conspicuous disclosures of limitations, disclaimers, qualifications, conditions, exclusions

          or restrictions of the Class Vehicles.

   354.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

   355.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

          Vehicles with intent to mislead Plaintiff R. Garcia and the Washington Class.

   356.   Volkswagen knew or should have known that its conduct violated the Washington CPA.


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 116
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 120 of 127 PageID# 1352




   357.   Volkswagen owed Plaintiff R. Garcia as well as the other members of the Washington

          Class a duty to disclose the illegality of the Class Vehicles, as well as a duty to promptly

          disclose potential safety violations relating to the build of the Class Vehicles given that

          Volkswagen possessed exclusive knowledge that the Class Vehicles not comply with

          Federal Safety Standards and that the Class Vehicles were not otherwise properly certified

          in accordance with Federal Safety Standards. Volkswagen further owed Plaintiff R. Garcia

          and the Washington Class a duty to disclose the truth regarding the mileage history of each

          Class Vehicle, the use history of each Class Vehicle including whether each Class Vehicle

          was ever part of the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles

          did not qualify for CPO Car status.

   358.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

          true characteristics and use history of the Class Vehicles were material to Plaintiff R.

          Garcia and the Washington Class.

   359.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

          reasonable consumers, including Plaintiff R. Garcia and the Washington Class, about the

          legality of the Class Vehicles, the use history of the Class Vehicles, the mileage history of

          the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the

          Class Vehicles.

   360.   Plaintiff R. Garcia and the Washington Class suffered ascertainable loss and actual

          damages as a direct and proximate result of Defendants’ misrepresentations and its

          concealment of and failure to disclose material information. Plaintiff R. Garcia and the

          Washington Class members who purchased the Class Vehicles would not have purchased

          them at all and/or—if the Class Vehicles’ true nature had been disclosed and mitigated,


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 117
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 121 of 127 PageID# 1353




          and the Vehicles rendered legal to sell—would have paid significantly less for them.

          Plaintiff R. Garcia and the Washington Class also suffered diminished value of their

          vehicles, as well as lost or diminished use.

   361.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

          deceptive practices under the Washington CPA in the course of Defendants’ business.

   362.   Defendants’ violations present a continuing risk to Plaintiff R. Garcia and the Washington

          Class and to the general public. Defendants’ unlawful acts and practices complained of

          herein affect the public interest. To give just one example of this continuing risk,

          Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to even

          acknowledge the great danger to Washington motorists, including Plaintiff R. Garcia and

          the Washington Class, that has been and is continuing to be created by the Class Vehicles

          being driven on the road given that such vehicles were wrongfully certified as complying

          with Federal Safety Standards.

   363.   As a result of the foregoing wrongful conduct of Defendants, Plaintiff R. Garcia and the

          Washington Class have been damaged in an amount to be proven at trial. Pursuant to Wash.

          Rev. Code § 19.86.090, Plaintiff R. Garcia and the Washington Class seek an order

          enjoining Volkswagen’s unfair and/or deceptive acts or practices, damages, punitive

          damages, attorneys’ fees, costs, and any other just and proper relief available under the

          Washington CPA. Because Volkswagen’s actions were willful and knowing, Plaintiffs’

          damages should be trebled.

                                             COUNT II
                                     Breach of Express Warranty
                                    (Wash. Rev. Code § 62A.2-313)




                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 118
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 122 of 127 PageID# 1354




   364.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.

   365.   Plaintiff R. Garcia brings this action on behalf of himself and the Washington Class against

          all Defendants.

   366.   The Defendants are and were at all relevant times “merchants” with respect to motor

          vehicles under Wash. Rev. Code § 62A.2-104(1) and “sellers” of motor vehicles under §

          2.103(a)(4).

   367.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Wash.

          Rev. Code § 62A.2-105(1).

   368.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

          warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

          CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

          PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

          Production Cars differs materially from the build of the Series-Production Cars, and

          therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

          to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

          And because VWAG has not separately tested and determined that the Class Vehicles

          comply with Federal Safety Standards, and because VWAG has not otherwise provided a

          legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

          has been breached.

   369.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

          Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

          bumper, and theft prevention standards in effect on the date of manufacture shown above.”


                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 119
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 123 of 127 PageID# 1355




          (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

          on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

          Vehicle. VWAG also breached this express warranty because the build of the Pre-

          Production Cars on the date of manufacture differed materially from the build of the Series-

          Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

          Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

          manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

          because VWAG has not separately tested and determined that the Class Vehicles comply

          with Federal Safety Standards, and because VWAG has not otherwise provided a legally

          compliant certification in that regard, the warranty set forth in the Manufacturer’s

          Certification made by VWAG has been breached.

   370.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

          as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

          Standards and if certification of that compliance is not made in accordance with applicable

          law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

          Safety Standards and that the Class Vehicles were properly certified as conforming to

          Federal Safety Standards for the same reasons that the express warranties provided by

          VWAG were breached. In addition, VWGOA further breached this express warranty

          insofar as VWGOA made modifications to the Class Vehicles after the date of manufacture

          yet failed to document those modifications as required by law and failed to provide the

          Alterer’s Certification. As a result, the Class Vehicles were legally prohibited from being

          sold, and certainly should not have been sold with CPO status. Consequently, VWGOA’s

          express warranty that the Class Vehicles were qualified for CPO status was breached.


                                         Second Amended Complaint
                         Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                  Page 120
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 124 of 127 PageID# 1356




   371.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

          Vehicles was a “1-Owner” car at the time that Plaintiff R. Garcia and the Washington Class

          purchased a Class Vehicle. VWGOA breached this express warranty because most of the

          Class Vehicles were both used and possessed by multiple individuals both within

          Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

          1-Owner” car as represented.

   372.   The Defendants’ express warranties described herein formed a basis of the bargain that was

          reached when Plaintiff R. Garcia and the other Washington Class members purchased their

          Class Vehicles.

   373.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

          would be unnecessary and futile here because: Volkswagen has already admitted that the

          Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

          Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

          Production status of the other Class Vehicles that were not a part of the 252 Recalled

          Vehicles (except for the recent revelation of the 113 newly recalled vehicles); and

          Volkswagen’s breach of its warranties set forth in the Carfax Report result from

          Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

   374.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

          limited remedy of replacements or adjustments as many incidental and consequential

          damages have already been suffered because of Volkswagen’s fraudulent conduct as

          alleged herein, and because of its failure and/or continued failure to provide an adequate

          remedy within a reasonable time, and any limitation on Plaintiff R. Garcia’s and the other




                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 121
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 125 of 127 PageID# 1357




          Washington Class members’ remedies would be insufficient to make Plaintiff R. Garcia

          and the other Washington Class members whole.

   375.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff R.

          Garcia and the other Washington Class members assert, as additional and/or alternative

          remedies, the revocation of acceptance of the goods and the return to Plaintiff R. Garcia

          and the other Washington Class members of the full purchase price of all Class Vehicles

          currently owned and for such other incidental and consequential damages as allowed.

   376.   Volkswagen has been provided notice of these issues by numerous Class members, and

          VWAG’s top executives have been on notice of these problems since August 2016 when

          VW Germany conducted an internal audit and identified the Pre-Production Cars that have

          been improperly sold.

   377.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

          R. Garcia and the other Washington Class members have been damaged in an amount to

          be determined at trial.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of members of the Nationwide Class

   and State Classes, respectfully request that the Court grant certification of the proposed

   Nationwide Class and State Classes, including the designation of Plaintiffs as the named

   representatives of the Nationwide Class and respective State Classes, the appointment of the

   undersigned as Class Counsel, and the designation of any appropriate subclasses, under the

   applicable provisions of Fed. R. Civ. P. 23, and that the Court enter judgment in their favor and

   against Defendants, as follows:




                                          Second Amended Complaint
                          Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                   Page 122
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 126 of 127 PageID# 1358




           A.      An order temporarily and permanently enjoining Defendants from continuing the

   unlawful, deceptive, fraudulent, harmful, and unfair business conduct and practices alleged in this

   Complaint;

           B.      Injunctive and equitable relief in the form of a comprehensive program to repair,

   retrofit, and/or buyback all Class Vehicles, and to fully reimburse and make whole all Class

   members for all costs and economic losses;

           C.      A declaration that Defendants are financially responsible for all Class notice and

   the administration of Class relief;

           D.      Costs, restitution, compensatory damages for economic loss and out-of-pocket

   costs, treble or multiple damages, punitive and exemplary damages, and disgorgement, in an

   amount to be determined at trial;

           E.      Rescission of all Class Vehicle purchases, including reimbursement and/or

   compensation of the full purchase price of all Class Vehicles, including taxes, licenses, extended

   warranties, GAP insurance and other fees.

           F.      An order requiring Defendants to pay both pre- and post-judgment interest on any

   amounts awarded.

           G.      An award of costs and attorneys’ fees, as allowed by law;

           H.      Leave to amend this Complaint to conform to the evidence produced at trial; and

           I.      Such other or further relief as the Court may deem appropriate, just, and equitable.

                                      DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

   and all issues in this action so triable of right.




                                            Second Amended Complaint
                            Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                     Page 123
Case 1:19-cv-00331-LO-MSN Document 104 Filed 03/27/20 Page 127 of 127 PageID# 1359




   Dated: March 16, 2020

                                                     Respectfully submitted,



                                                     By:       /s/ Michael J. Melkersen
                                                               Michael J. Melkersen

                                                     Michael Melkersen
                                                     9633 S. Congress Street
                                                     New Market, Virginia 22844
                                                     Telephone: 540.740.3937
                                                     Facsimile: 540.740.8851
                                                     E-mail: mike@mlawpc.com


                                                     MOTLEY RICE, LLC

                                                     Nathan D. Finch
                                                     Joseph Rice (Admitted Pro Hac Vice)
                                                     Kevin R. Dean (Admitted Pro Hac Vice)
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, South Carolina 29464
                                                     Telephone: 843.216.9000
                                                     Facsimile: 843.216.9440
                                                     nfinch@motleyrice.com
                                                     kdean@motleyrice.com

                                                     Attorneys for the Plaintiffs and
                                                     Interim Class Counsel




                                       Second Amended Complaint
                       Garcia et als. v. Volkswagen Group of America, Inc. et als.
                                                Page 124
